Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1128 Page 1 of 154




             EXHIBIT 9


                             EXHIBIT 9 - PAGE 130
       Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1129 Page 2 of 154
  TWC Administration LLC                                                              Pay Group:            AMB -San Diego Hourly Bi Weekly                     Business Unit: DB73A
  60 Columbus Circle                                                                  Pay Begin Date:       04/24/2015                                          Advice #:      000000021693162
  New York, NY 10023                                                                  Pay End Date:         05/07/2015                                          Advice Date: 05/14/2015

  Jessica J Hueneberg                                           Employee ID:   1200916                                              TAX DATA:          Federal          CA State
  10540 La Morada Dr                                            Department:    002 -Customer Service                                Marital Status:    Married          Married
  San Diego, CA 92124 -1014                                     Location:      10450 Pacific Center Ct                              Allowances:        0                0
                                                                Pay Rate:      512.360000 Hourly                                    Addl. Pct.:
                                                                                                                                    Addl. Amt.:

                                       HOURS AND EARNINGS                                                                                              TAXES
                       Prior Period                               Current                    -            YTD
 Description    Begin Date       End Date              Rate       Hours         Eamings          Hours           Eamings            Description                       Current                   YTD
 Reg -Hrly                                         12.360000      76.98          951.48                                             Fed Withholdng                       27.46
 Ot-Hrly                                           18.541872       4.06           75.28                                             Fed MED/EE                             8.44
 Ot -Hrly    04/10/2015         04/16/2015         18.541667       0.72-           13.35-                                           Fed OASDUEE                          36.07
 Ot -Hrly    04/10/2015         04/16/2015         18.666667       0.72           13.44                                             CA Withholdng                            4.71
 Sick-Hriy                                         12.360000       3.25           40.17                                             CA SDI FIDI                              5.24
 LveWO-Hrly                                        12.360000      29.25          361.53 -
 Sales Inc   04/10/2015         04/23/2015                                        20.00
 Life Imp                                                                          1.03
 Meal Pnity                                        18.540000        1.00          18.54
 Pers-Hrly                                                                         0.00
 Hol -Hrly                                                                         0.00
 Other                                                                             0.00

 Total:                                                          114.54         744.03                                          Total:                                      81.92
              BEFORE -TAX DEDUCTIONS                                         AFTER -TAX DEDUCTIONS                                                OTHER BENEFITS
 Description                        Current            YTD     Description                         Current             YTD      Description                                 Current            YTD
 Dental Before-Tax                          1.12               Dependent Life After-Tax                0.48
 FSA Health Care                        38.46                  Optional Emp Life After-Tax             3.80
 Medical Before -Tax                   118.35                  Opt Spouse Life After -Tax              2.38
 Vision Before-Tax                       5.22




Total:                                163.15                   Total:                                     6.66                  *   Taxable
                              TOTAL GROSS                FED TAXABLE GROSS                          TOTAL TAXES                 TOTAL DEDUCTIONS                                         NET PAY
Cancan                                  744.03                               581.91                                81.92                               169.81                                 492.30
YTD:
                                                                                                                                              NET PAY DISTRIBUTION
                                                                                                                                              Advice #000000021693162                        492.30

                                                                                                                                              Total:                                          492.30




TWC Administration LLC                                                                                   Date                                                           Advice No.
60 Columbus Circle                                                                                       05/14/2015                                                     21693162
New York, NY 10023




Deposit Amount:          $492.30                                                                                  DIRECT DEPOSIT DISTRIBUTION
                                                                                                                  Account Type    Account Number                                    Deposit Amount
                                                                                                                  Checking        xxxxxx5496                                                 492.30


To The
Account(s) Of
                         Acct: 1806 -31. 150- 0000 -SH30 HOME
                         JESSICA J HUENEBERG
                         10540 La Morada Dr
                         San Diego, CA 92124 -1014                                                                Total:                                                                     492.30


                                                                        NON-NEGOTI e n
                                                                                                                       Deprro                                          TWC000145
                                                                           EXHIBIT 9 - PAGE 131
                                                                                                                       Da?'
                                                                                                                           wwwnrsoaoon.co
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1130 Page 3 of 154




          EXHIBIT 10


                                EXHIBIT - PAGE 132
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1131 Page 4 of 154



                                                                                    B




           Time Warner Cable employees use an electronic timecard system ( Kronos) to track their time worked
           and time off. The actual method of accessing this system (personal computer, telephone, etc.) varies
           depending upon the department and employee location, All hours worked, benefit and leave time must
           be accurately reflected on the timecard.



           The electronic timecard must be approved at the end of each pay period by both the employee and the
           supervisor. The "electronic signature" in Kronos acts the sanie as a written signature, and it indicates
       that both the employee and the supervisor know what time is entered on the timecard and
       acknowledge that the time entered is correct. An incorrect timecard should never he approved,



       Additionally, Time Warner Cable has a strict time keeping policy regarding nonexempt (hourly)
       employees. All employees are to take paid rest breaks, 15 minutes for each four hours of work.
       Employees must also take an unpaid lunch break of 60 minutes during each shift of six hours or more.
       Employees are never to "punch out" and keep working (otherwise known as "working off the clock").
       Working off the clock is strictly prohibited.


       Misrepresentation of hours worked, forgery, or other tampering with these records is a violation of the
       law and any employee found to have engaged in this behavior will be subject to corrective action, up to
       and including termination of employment.



       By signing the below, I acknowledge that I understand Time Warner Cable's Time Keeping Policy,              I


       understand that:
              1.   I                for monitoring my timecard and keeping it up -to -date during each pay period.
                       am responsible
              2,   I acknowledge that must take scheduled breaks.
                                        I


              3,   i acknowledge that must approve my timecard at the end of every pay period.
                                        I




              4.   I further acknowledge that must request timecard corrections in writing from my supervisor
                                              I


                   within one pay period of the date of an error or the date that an error was first noticed.


                                                                       6.3o.            \4-
       E     ployee Signa                                             Date

                                                                        (o    130'14
       Print Employee Name                                            Date



       Location                                                       PS ID   14




                                                                                              Rev.   02/0S/2008,11/6/13


                                                                                                             TWC000003
                                                   EXHIBIT - PAGE 133
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1132 Page 5 of 154




          EXHIBIT 11


                               EXHIBIT 11 - PAGE 134
    Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1133 Page 6 of 154
i




    From: Ridge, Christina
    Sent: Wednesday, June 01, 2016 3:28 PM
    To: Ridge, Christina <christina.ridge @twcable.com>
    Subject: Labor Law Compliance

    Coach Name:               Christina M Ridge
    Employee Name:            Jessica J Hueneberg
                              Jessica Hueneberg Title: Agent,   E -ID:   E208969

    Date:                     April 09, 2016
    Coaching Session Type:    Coaching


    Example Date:             [no date]



    Session Focus   Ti
    Coaching Topic:           Compliance



    Current Performance   T
    Cycle:                    April 2016

    Cycle Performance:
                                          FCR               CSAT               Internal Productivity   PSU Yield

                                     79.27 %                99    %D                 86.76   %D



                                  Dispatch Rate            Transfer                   ANT

                                                                                                                   e,ctDeponent


                                                                                                                        WWW.DFNBCOCCOM

             CONFIDENTIAL                                                                                    TWC000183
                                                    EXHIBIT 11 - PAGE 135
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1134 Page 7 of 154

                                                                                               8.42 %                     634 sec.                $ 368.39

                                                                 Ownership             Communication                    Call Control       Proactive /Future
                                                                                                                                               Value



                                                             -                                                     '          -
                                                                                                                                                      -
                                                                                                                                                          -
                                                                                                                                                              -    -
                                                                                                                                                                  --


                                                             Ask for the Sale




                                                        Other Metric 1:   Ino value entered]    Value: [no value entered]



                                                        Other Metric 2:   Ino value entered]   Value:    [no value entered]




    Feedback'
................_..........
    Strengths:

    Opportunities:

Action Items:                                           We have had many conversations about needing be off the floor when not scheduled to be working. You
                                                        are not permitted to work outside of scheduled shift when you are not being paid for that time, nor are
                                                        you permitted to work during your break, nor are you permitted to work during your lunch. Additionally,
                                                        you must take your breaks and lunch away from the call center floor or any of the call centers labs - there
                                                        are designated computer stations around the building which you can browse the internet from, but not
                                                        from your work desk.
                                                        Appreciate you wanting to be early and ready to go at your scheduled start of shift, however, not when
                                                        you are not being paid. Employees, if they want to arrive before their scheduled start of shift, may utilize
                                                        Kronos manual timestamp up to 5 minutes before their scheduled start of shift to load tools.
                                                        Your cooperation and compliance with this and other TWC policy is required - thanks



Coaching Support Materials and Employee Follow -Up Tasks Ca

Assigned Tasks:                                         Item                 Detail                       Resource                          Due Date
                                                                                                                   [Empty]




Coach Follow -up Tasks
.....        ..........................
                                           C
                                          .......

Assigned Tasks:                                         Summary                                          Detail                        Due Date
                                                                                                                   [Empty]




_   ...   ...............................(I)
Time Spent Coaching
                                                ..........
Minutes Preparing:                                  5

Coaching Minutes                                    1

Coached:

                                                                                                     2

                 CONFIDENTIAL                                                                                                                         TWC0001 84
                                                                                  EXHIBIT 11 - PAGE 136
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1135 Page 8 of 154

  Minutes Coached:"                        1




  Employee Acknowledgment                      [J
 Comments:                             Iwas told by Christina to get off the floor at about 7:00, had my tools pulled up but was on a non -work
                                                                                                           I


                                      website. She told me that she had repeatedly told me not to work off the clock and that should not be at
                                                                                                                                           I


                                       my work desk until five minutes before my shift. Later during the day during another conversation she
                                      elaborated that should not be at my desk until five minutes until my start time and am allowed to log in via
                                                               I


                                      Kronos while my computer programs load. let her know that I enjoy arriving to work early for multiple
                                                                                           I


                                      reasons and like to prepare my work area, prepare my mind, and prepare my tools for work to be in a calm
                                      and positive mindset before start taking calls. was told that I would need to stay off the floor no matter
                                                                         I                     I


                                      the situation until 5 minutes before my start time. just want to whoever reads this to know that I have been
                                                                                                    I


                                      told the opposite about logging in through Kronos (being told that we can only clock in through Avaya
                                      (unless there are mitigating circumstances) and hope that if I do clock in through Kronos that will not be
                                                                                                                                               I


                                      reprimanded. I understand that if my computer takes longer to load can email my supervisor to adjust my
                                                                                                                           I


                                      time; however feel that 5 minute allotment time to clock in will result in many emails to adjust my timecard
                                                           I


                                      and will result in unnecessary work for my supervisor. My early arrival has not been to work off the dock- it
                                      has been a way to ensure start work on time and set myself in a mindset that is beneficial to customers.
                                                                     I




 Due Date:                            April 10, 2016
 Submitted By Coach:                  April 09, 2016 7:48 AM
Acknowledged By Agent: April 10, 2016 11:12 AM




Coach Name:                           Christina M Ridge
Employee Name:                        Christian Joaquin
                                      Christian Joaquin, Title: Agent, E -ID: E219267

Date:                                 April 09, 2016
Coaching Session Type:                Coaching


Example Date:                         [no date]



Session Focus Cj
..............................
Coaching Topic:                       Compliance



Current Performance              a`
Cycle:                                April 2016

Cycle Performance:
                                                     FCR                     CSAT                  Internal Productivity       PSU Yield

                                                    74.21 %                  88.16 %                     89.35 %                1.31 %




                                                                                       3

           CONFIDENTIAL                                                                                                             TWC0001 85
                                                                   EXHIBIT 11 - PAGE 137
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1136 Page 9 of 154




          EXHIBIT 12


                               EXHIBIT 12 - PAGE 138
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1137 Page 10 of 154




  From: Ridge, Christina
 Sent: Thursday, April 21, 2016 9:32 AM
 To: Amon, Robert <scott.amon @twcable.com >; Arroyo, Arturo <arturo.arrovo @twcable.com >; Burger, Jeny
 <ieny.burger @twcable.com >; Diaz, Martin <martin.diaz @twcable.com >; Fletcher, Gary <gary.fletcher @twcable.com >;
  Fortanas, Todd <todd.fortanas @twcable.com >; Gomez2, Carlos <carlos.gomez2 @twcable.com >; Lowe, Tashenna
 <tashenna.lowe @twcable.com >; Ortiz, Elisha <elisha.ortiz @twcable.com >; Ridge, Christina
 <christina.ridge @ twcable.com>; Riporti, Joseph <joseph.riporti @twcable.com >; Starks, Anthony
 <anthonv.starks @ twcable.com>; Tinsley, Brittannii <brittannii.tinslev @twcable.com>
 Subject: FW: Important Policy Reminder
 Importance: High

 Greetings Team!

 Below    is a   reminder from our manager Ron Collazo about taking breaks & lunches away from your desk and off of the
 floor.

Additionally, no working off the clock! (Who would want to work and not get paid for that time anyways ?!) If you like to
load your tools before your scheduled shift you are allowed to manually clock in using Kronos up to 5 minutes before
                                 -
your scheduled start of shift keep in mind that once your scheduled shift starts you should log in to Avaya and
immediately begin taking calls.

Not to worry if you don't show up early, we don't require it! Just make sure that you log in to Avaya at your scheduled
start of shift, launch AAD & immediately begin taking calls - You can load additional tools as you go.

Thanks!
Christina

From: Collazo, Ronald
Sent: Friday, April 01, 2016 8:45 AM
importance: High


Good Morning,



Please make sure your Agents/non- Exempt Employees are taking their lunch and
breaks AWAY from their desks and OFF of the floor. Also, please make sure your
Agents are NOT using time `off of the clock' prior to their shift loading tools.

Both constitute 'working off of the clock" and are considered labor law violations.
Our policies have been in place for over a decade and are intended to protect our
Employees and TWC from inadvertent labor violations and potential workers comp
injuries and lawsuits.

                                                               7

          CONFIDENTIAL                                                                               TWC000189
                                                  EXHIBIT 12 - PAGE 139
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1138 Page 11 of 154

  It's your duty as People Leaders to enforce these longstanding policies and
  encourage your Agents to enjoy their well- deserved downtime away from the call
  center floor. Please feel free to reach out to me and /or Human Resources with any
  related questions or concerns.



 Thanks,

  Ron Collazo   I   Manager, Customer Care San Diego,
                                             I          CA
  0: 858.805.7193      E: Ronald.Collazo @twcable.com
                         I




  From: Ridge, Christina
 Sent: Saturday, April 02, 2016 2:19 PM
 To: Arroyo, Arturo <arturo.arroyo @twcable.com>; Bunche, Taurein <taurein.bunche @twcable.com>; Cummingsl, Kyle
 <kvle.cummingsl @ twcable.com>; Guel, Sueann <sueann.guel @twcable.com >; Hueneberg, Jessica
 < jessica.hueneberg @ twcable.com>; Hurd, Mahlia <mahlia.hurd @twcable.com > Joaquin, Christian
 < christian.joaquin @twcable.com >; John, Breana <breana.iohn @twcable.com >; Lamberth, Myjalie
 <myialie.lamberth @ twcable.com>; Luna, Lucia <lucia.luna @twcable.com >; May1, Michael
 <michael.mavl @twcable.com >; Ridge, Christina <christina.ridge @ twcable.com> Schumaker, Nicole
 <nicole.schumaker @ twcable.com>; Starks, Anthony <anthony.starks @twcable.com>
 Subject: FW: Important Policy Reminder
 Importance: High


 Good Morning,



Please make sure your Agents are taking their lunch and breaks AWAY from their
desks and off of the floor.



Thanks,

 Ron Collazo  Manager, Customer Care San Diego,
                                         I             CA
 0: 858.805.7193 E: Ronald.Collazo @twcable.com
                     I




                                                             8

      CONFIDENTIAL                                                                           TWC000190
                                                 EXHIBIT 12 - PAGE 140
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1139 Page 12 of 154




           EXHIBIT 13


                                EXHIBIT 13 - PAGE 141
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1140 Page 13 of 154




                         CARMEN FULLER, et al vs.
                       TWC ADMINISTRATION, LLC, et al




                                MATTHEW LUTACK
                                 December 18, 2018




                                     Original File 255578.txt
                             Min-U-Script® with Word Index

                                EXHIBIT 13 - PAGE 142
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1141 Page 14 of 154

                                                                                 1


    1   IN THE UNITED STATES DISTRICT COURT

    2   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
        --------------------------------------------------x
    3   CARMEN FULLER, an individual, LAURENCE GIBBS,
        an individual, Et Al.,
    4
                                  Plaintiffs,
    5
               -vs.-
    6
        TWC ADMINISTRATION, LLC, a Delaware Limited
    7   Liability Company and DOES 1 through 10,
        inclusive,
    8
                                 Defendants.
    9
        Case No. 3:17-cv-01513-DMS-AGS
   10   --------------------------------------------------x

   11

   12                             1230 Columbia Street
                                  San Diego, California
   13
                                  December 18, 2018
   14                             9:59 a.m.

   15

   16           VIDEOTAPED DEPOSITION OF MATTHEW LUTACK,

   17   taken before RENEE K. PAPIERNIAK, a Certified

   18   Shorthand Reporter.

   19

   20

   21

   22

   23              ELLEN GRAUER COURT REPORTING CO., LLC
                     126 East 56th Street, Fifth Floor
   24                    New York, New York 10022
                               212-750-6434
   25                          REF: 255578




                                EXHIBIT 13 - PAGE 143
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1142 Page 15 of 154

                                                                                 2


    1   A P P E A R A N C E S:

    2

    3   THE MARKHAM LAW FIRM

    4   Attorneys For Plaintiffs:

    5          750 B Street, Suite 1950

    6          San Diego, California           92101

    7   BY:    MICHAEL MORPHEW

    8          619.615.2067

    9          mmorphew@markham-law.com

   10

   11

   12   KABAT CHAPMAN & OZMER, LLP

   13   Attorneys For Defendant TWC Administration, LLC:

   14          171 17th Street NW, Suite 1550

   15          Atlanta, Georgia        30363

   16   BY:    JOSEPH W. OZMER II

   17          SHAWNA M. MILLER

   18          404.400.7300

   19          jozmer@kcozlaw.com

   20          smiller@kcozlaw.com

   21

   22

   23

   24

   25




                                EXHIBIT 13 - PAGE 144
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1143 Page 16 of 154

                                                                                 3


    1   A P P E A R A N C E S: (Cont'd)

    2

    3   KABAT CHAPMAN & OZMER, LLP

    4   Attorneys For Defendant TWC Administration, LLC:

    5          515 South Flower Street, 18th Floor

    6          Los Angeles, California           90071

    7   BY:    J. SCOTT CARR

    8          213.493.3980

    9          scarr@kcozlaw.com

   10

   11

   12   ALSO PRESENT:

   13          DESIREE PERI In-House Counsel Charter

   14                          Communications (Telephonically)

   15          MICHAEL DUARTE, Videographer

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                                EXHIBIT 13 - PAGE 145
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1144 Page 17 of 154

                                                                                55


    1          Q.    So you never -- you never went to HR to talk

    2   about any of the issues that are part of this lawsuit?

    3   Am I correct about that?

    4          A.    Oh, yes, that's correct.           I have never gone to

    5   HR, no.

    6          Q.    All right.    And you never went to one of your

    7   managers to talk about any of the issues for the

    8   compensation that you're seeking in this lawsuit.                Is

    9   that correct?

   10          A.    One-on-one, no.       In a meeting -- in an open

   11   meeting, yes.

   12          Q.    Well, I was asking you about what you said at

   13   open meetings and you said it was just concerns about how

   14   departments were treating customers and causing issues.

   15   Are you now saying that you raised some of the things

   16   that are issues in this lawsuit at a meeting?

   17          A.    Yes.    I'm sorry.      I apologize.

   18          Q.    Okay.    And what specifically did you raise in a

   19   meeting?

   20          A.    Boot-up time.

   21          Q.    When was this meeting?

   22          A.    2- -- let's see, 2015.

   23          Q.    Okay.

   24          A.    I think it was -- I can't remember the exact

   25   date.       But yeah, I think it was 2015.




                                EXHIBIT 13 - PAGE 146
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1145 Page 18 of 154

                                                                                 67


    1          A.   No, not that I recall.              I'd actually have to

    2   look it up.

    3          Q.   What was the reasons for any of leaves during

    4   that time frame, if you recall?

    5          A.   It was medical.

    6          Q.   And what were the dates that you worked from

    7   home as a home agent for Time Warner Cable?

    8          A.   Almost the last four years.             So I'd say from --

    9   well, 2013 through 2016.

   10          Q.   So for the whole time relevant to this suit, you

   11   were a home agent?

   12          A.   That's correct.

   13          Q.   What other things were different about being a

   14   home agent than an office agent, other than the things

   15   we've already talked about?             Having a VPN, having it take

   16   slightly longer to load programs.                What else -- what else

   17   was different?

   18          A.   It was quicker to take a bathroom break.

   19          Q.   At home?

   20          A.   Yeah.    And it was, of course, easier to get to

   21   work on time.

   22          Q.   I imagine so.       It's a matter of going to a --

   23   moving to the next room.           Correct?

   24          A.   Eating better, healthier.

   25          Q.   Did you -- do you know if you received different




                                EXHIBIT 13 - PAGE 147
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1146 Page 19 of 154

                                                                                87


    1   load.       And I would sit at the computer because sometimes

    2   it would be quicker, sometimes it -- I don't know when

    3   it's going to come up.

    4          Q.    Right.   So my question is, what time would

    5   you -- let's say for your shift when you started at 3

    6   o'clock.      What time would you sit down at your computer

    7   to bring up ACSR and any other programs you were going to

    8   bring up prior to your shift start?               What time would you

    9   sit down to do that?

   10          A.    The latest I would start is a quarter till the

   11   time I am supposed to start, 15 minutes.               That would be

   12   about the quickest I could do it.               Make sure everything

   13   was up and ready before I took my first call.

   14          Q.    All right.    And when you would log into Avaya,

   15   it would -- automatically, it would put you in an AUX

   16   code which when you -- when you logged in, you were

   17   automatically in an AUX code so that you would not

   18   receive calls.        Correct?

   19          A.    That's correct.

   20          Q.    And you would -- in order to start receiving

   21   calls, you had to go click on "Available" and make

   22   yourself available to take calls in Avaya.               Is that

   23   correct?

   24          A.    That's correct.

   25          Q.    And then Avaya had -- we talked some about AUX




                                EXHIBIT 13 - PAGE 148
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1147 Page 20 of 154

                                                                                88


    1   codes.      It had an AUX code that you could enter for your

    2   rest break.      Is that correct?

    3          A.    That's correct.

    4          Q.    And if your -- as -- when you would be on a call

    5   as your rest -- scheduled rest break time was starting to

    6   approach, you're supposed to click on that rest break

    7   button so that when you finish that call, you'll --

    8   you'll be in rest break and no further calls come in.                 Is

    9   that right?

   10          A.    That's correct.

   11          Q.    And same with your lunch break, as you're

   12   getting near your lunch break time, you're in the middle

   13   of a call, you go ahead and you click on the lunch break

   14   AUX code.      It will prevent further calls from coming in

   15   after that call is done so you can go take your break.

   16   Correct?

   17          A.    That's correct.

   18          Q.    All right.    And then you were supposed to take

   19   your break as soon as that call was over?

   20          A.    That's right.

   21          Q.    Um, with respect to lunch, one thing I want to

   22   understand about Avaya, would you have to manually clock

   23   out and in -- for Kronos, would you have to manually do

   24   that for lunch, or would Avaya also do your lunch punches

   25   for you when you clicked the lunch code?




                                EXHIBIT 13 - PAGE 149
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1148 Page 21 of 154

                                                                                 89


    1          A.   Avaya would do it.

    2          Q.   Okay.    When you were loading your programs in

    3   the morning, did you load them simultaneously, or did you

    4   load them one at a time?

    5          A.   It would have to be one at a time.

    6          Q.   And why did it have to be one at a time?

    7          A.   I was VPN into a server and it would bog if I

    8   tried to do -- I'm sure there is probably smaller ones I

    9   could do at the same time, but it -- if you had an issue,

   10   you'd be starting over again, so it's better not to.

   11          Q.   If you worked the -- once a month when you

   12   worked out of the office, could you load them

   13   simultaneously?

   14          A.   I don't remember doing it there either.             It was

   15   usually one thing at a time.

   16          Q.   Okay.    When you were doing it at the office, why

   17   would you do one thing at a time at the office?                Just

   18   because that was your regular routine, because that's

   19   what you did every day at home?

   20          A.   No.   Because that's how I started, was in the

   21   office, doing it one at a time.

   22               (Exhibit No. 23 marked.)

   23   BY MR. OZMER:

   24          Q.   Mark this as the next exhibit, please.             I think

   25   we're up to 23.       All right.        I'm handing you what's been




                                EXHIBIT 13 - PAGE 150
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1149 Page 22 of 154

                                                                                 90


    1   marked as Exhibit 23.          And you see where that says

    2   "Timekeeping Policy Acknowledgement" on this form?

    3          A.   Yes.

    4          Q.   And you see at the bottom where it has a place

    5   for employee signature and employee name?

    6          A.   Yes.

    7          Q.   Did you receive and execute a form like this

    8   when you started your employment with Time Warner

    9   Cable?

   10          A.   Yes.

   11          Q.   All right.

   12          A.   Yes.     Most likely, yes.

   13          Q.   And --

   14          A.   I can't say for sure.           It does look somewhat

   15   familiar.

   16          Q.   Okay.     And that's what I was going to say.           It

   17   looks familiar?

   18          A.   Yeah.

   19          Q.   But without seeing your signature on it, you're

   20   not sure?

   21          A.   Right.

   22          Q.   In the end of the first paragraph it says --

   23   last sentence -- I'm going to read it.             It says, "All

   24   hours worked, benefit and leave time, must be accurately

   25   reflected on the timecard."             Did I read that correctly?




                                EXHIBIT 13 - PAGE 151
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1150 Page 23 of 154

                                                                                92


    1          Q.    And in the last sentence it says, "An incorrect

    2   timecard should never be approved."             Did you understand

    3   that you were not supposed to approve a timecard that was

    4   not correct?

    5          A.    Yes.

    6          Q.    And the next sentence -- first sentence of the

    7   third paragraph says, "Additionally, Time Warner Cable

    8   has a strict timekeeping policy regarding nonexempt

    9   hourly employees.        All employees are to take paid rest

   10   breaks 15 minutes for each four hours of work.               Employees

   11   must take an unpaid lunch break, 60 minutes, during each

   12   shift of six hours or more.             Employees are never to punch

   13   out and keep working, otherwise known as working off the

   14   clock.      Working off the clock is strictly prohibited."

   15   Did I read that paragraph correctly?

   16          A.    Yes.

   17          Q.    Did you understand, from the start of your

   18   employment with Time Warner Cable thereon, that the --

   19   working off the clock was strictly prohibited by the

   20   company's policies?

   21          A.    Yes.

   22          Q.    Okay.

   23          A.    That -- that's what the contention was

   24   exactly.

   25          Q.    And did you understand that those -- the meal




                                EXHIBIT 13 - PAGE 152
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1151 Page 24 of 154

                                                                                93


    1   and rest break policies that I read in that paragraph,

    2   although we're not talking about that right now.                Did you

    3   understand that those were the company's policies?

    4          A.   Yes.

    5          Q.   Are you making any complaints in this case about

    6   your meal or rest breaks, or is it -- when I asked you

    7   earlier, you said it was to recover unpaid compensation.

    8   Are you complaining about your meal or rest breaks at

    9   all?

   10          A.   No, not me.

   11          Q.   Okay.    Not you?

   12          A.   I mean, I don't know of any times that that was

   13   an issue for me.

   14          Q.   Okay.

   15          A.   Or that I recall.

   16          Q.   Well, the -- I guess the company -- just to

   17   cover some of the basics on this.               The company scheduled

   18   your meal and rest breaks for you.               Correct?

   19          A.   Yes.

   20          Q.   And they would typically --

   21          A.   Between '13 and '16.

   22          Q.   Yes.    Thank you.

   23          A.   Okay.

   24          Q.   And they would typically schedule you to have a

   25   rest break sometime around the first two hours of your




                                EXHIBIT 13 - PAGE 153
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1152 Page 25 of 154

                                                                                96


    1               "Company policy requires that all nonexempt

    2   hourly employees are paid all time worked on behalf of

    3   the company, including any overtime worked.               Submitting

    4   or approving a timecard that does not contain a complete

    5   and accurate record of all time worked is strictly

    6   prohibited"        Did I read that correctly?

    7          A.   Yes.

    8          Q.   And that's very similar to the language we saw

    9   on the timekeeping policy acknowledgment that we looked

   10   at as Exhibit 23.        Is that right?

   11          A.   Yes.

   12          Q.   And you understood -- that first paragraph, you

   13   understood that to be the policy of the company.

   14   Correct?

   15          A.   Yes.

   16          Q.   In the second paragraph it says -- I'll read the

   17   first sentence.       "You are responsible for insuring that

   18   your time submitted in Kronos, TWC's timekeeping system,

   19   is accurate."        Did I read that correctly?

   20          A.   Yes.

   21          Q.   And that sentence is in bold font.            Correct?

   22          A.   Right.

   23          Q.   And you understood that the company's policy was

   24   that you were supposed to make sure your Kronos time

   25   accurately reflected all hours worked.             Right?




                                EXHIBIT 13 - PAGE 154
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1153 Page 26 of 154

                                                                                97


    1          A.    Yes.

    2          Q.    The next sentence says, "You must be clocked

    3   into Kronos prior to performing work."             And I'll stop

    4   there.      Did I read that part of the sentence correctly?

    5          A.    Yes.

    6          Q.    And you understood that that was the company's

    7   policy, that they wanted you to be on the clock before

    8   you started doing any work.             Correct?

    9          A.    Correct.

   10          Q.    And then it says, "You should not clock out of

   11   Kronos until you've completed your work for the day."

   12   Did you understand that to be the company's policy?

   13          A.    Yes.

   14          Q.    And it also says, "In addition, you should not

   15   perform any work during meal or rest breaks."               Right?

   16          A.    Right.

   17          Q.    And you're not claiming in this case that you

   18   performed any work during meal or rest breaks, are you?

   19          A.    No.

   20          Q.    And then it says -- in the first sentence of the

   21   third paragraph it says, again, "Off the clock work is

   22   strictly prohibited."          Did I say that correctly?

   23          A.    Yes.

   24          Q.    And that's the same language we saw in the

   25   timekeeping policy acknowledgment that you would have




                                EXHIBIT 13 - PAGE 155
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1154 Page 27 of 154

                                                                                98


    1   received at the beginning of your employment?

    2          A.   Yeah.

    3          Q.   If you turn over to the next page, this

    4   timekeeping slide that would have been covered in your

    5   orientation, it says, "In addition to core job functions,

    6   work time includes the following."              And then if you go

    7   down to the fifth bullet --

    8          A.   Oh, wait a minute.          I might be on the wrong page

    9   here.

   10          Q.   Page 58.

   11          A.   Page 58.

   12          Q.   I can help you if you want to --

   13          A.   Here we go.      I think I have got it now.         Okay.

   14   I have got you.

   15          Q.   Sure.    And I'll start over.        It says, "In

   16   addition to core job functions, work time includes the

   17   following."        And then if you go down to the fifth bullet

   18   point down it says, "Logging into or out of computer

   19   programs or software applications (e.g., billing, sales

   20   tracking, issue tracking, or other computer programs)."

   21   Did I read that correctly?

   22          A.   Yes.

   23          Q.   And you understood the policy of the company was

   24   that they considered that work that should be recorded,

   25   logging into and out of your computer programs and




                                EXHIBIT 13 - PAGE 156
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1155 Page 28 of 154

                                                                                99


    1   software applications.          Right?

    2          A.   Yes.

    3          Q.   And nobody ever told you that TWC's policy was

    4   the opposite of this, that TWC did not pay for the time

    5   it took to log into or out of computer programs or

    6   software applications, did they?

    7          A.   Those weren't the words that were used, no.

    8          Q.   All right.     And then it says, "Should you have

    9   any questions about the timekeeping policy, please

   10   contact your local human resources business partner."

   11   Correct?

   12          A.   Yes, I see that.

   13          Q.   And earlier you told me that you never spoke to

   14   human resources about any of the off the clock work

   15   issues you're claiming in this case.                Right?

   16               MR. MORPHEW:       Objection.        Misstates prior

   17   testimony.

   18               THE WITNESS:       Not that I can recall

   19   specifically.

   20               MR. OZMER:     All right.           Why don't -- we only

   21   have a couple of minutes left on the tape.                Let me -- let

   22   me ask you just briefly.

   23          Q.   Did you -- you also -- when you started your

   24   employment, you would have received a copy of the

   25   employee handbook?




                                EXHIBIT 13 - PAGE 157
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1156 Page 29 of 154

                                                                               101


    1   break and ready to resume your deposition.              Are you ready

    2   to resume your deposition?

    3          A.   Yes.

    4          Q.   All right.      During the -- during the lunch

    5   break, did you talk to anybody about your testimony?

    6          A.   No.

    7          Q.   The -- we were talking earlier about -- and we

    8   looked at some policies that talked about you needing to

    9   approve your timecard every pay period.             Correct?

   10          A.   That's right.

   11          Q.   And you understood that that was a company

   12   requirement, that you approve your timecard to ensure it

   13   was accurate every pay period?

   14          A.   Yes.

   15          Q.   And if you noticed any errors or inaccuracies,

   16   you were supposed to e-mail your supervisor to advise him

   17   so that he could correct your timecard?

   18          A.   That's correct.

   19          Q.   Him or her.      Correct?

   20          A.   That's right.

   21          Q.   And the -- and from time to time you would do

   22   that, you would e-mail your supervisor with a timecard

   23   correction.        Right?

   24          A.   That's correct.

   25          Q.   And they would make the correction to ensure




                                EXHIBIT 13 - PAGE 158
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1157 Page 30 of 154

                                                                                102


    1   that you were paid for any unrecorded time that you

    2   advised them of.       Correct?

    3          A.   That's right.

    4          Q.   Are you aware of any occasion where you ever

    5   asked for a timecard correction that the supervisor

    6   failed to make?

    7          A.   Yes.

    8          Q.   Any occasion between 2013 and 2016 where you

    9   asked for a correction that the supervisor failed to

   10   make?

   11          A.   Yes.    I think it was finally cleared up.           But,

   12   yeah, at the time it wasn't being -- you know.

   13          Q.   Well --

   14          A.   Yeah.

   15          Q.   -- let me short circuit this.           You said you

   16   think "It was finally cleared up."              Was there an

   17   initial -- go ahead.

   18          A.   I -- I'm not sure.

   19          Q.   Okay.

   20          A.   I'm not sure.

   21          Q.   Do you think there was -- were you thinking that

   22   there may have been an occasion where there was an

   23   initial discrepancy that didn't initially get fixed, but

   24   it ultimately got fixed?

   25          A.   Yeah.




                                EXHIBIT 13 - PAGE 159
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1158 Page 31 of 154

                                                                               103


    1          Q.   Okay.    Are you aware of any time -- occasion

    2   where you reported unrecorded time to your supervisor

    3   that you were not ultimately paid for?

    4          A.   No, not that I recall.

    5          Q.   And if you were having a computer problem that

    6   was causing -- delaying you in being able to get on the

    7   clock in the morning, that was one of the things that you

    8   were supposed to notify your supervisor about, so he

    9   could fix that for you.           Right?

   10               MR. MORPHEW:       Objection.       Incomplete

   11   hypothetical.

   12               THE WITNESS:       If I had any issues prior to the

   13   start of my shift, the supervisor needed to know, yes.

   14   BY MR. OZMER:

   15          Q.   All right.     Let's mark this -- well, I'll give

   16   you what's been previously marked as Exhibit 11 in this

   17   case.

   18          A.   Okay.

   19          Q.   Do you recall a supervisor named Christina

   20   Ridge?

   21          A.   Yes -- well, no, not Ridge.           I remember a

   22   Christina.      I don't recall her last name.

   23          Q.   Okay.    So it could have been and -- but she was

   24   a supervisor?

   25          A.   Right.    She wasn't one of my supervisors.




                                EXHIBIT 13 - PAGE 160
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1159 Page 32 of 154

                                                                               106


    1          A.   Yes.

    2          Q.   So would you agree with me that Mr. Collazo here

    3   is instructing supervisors to make sure agents are not

    4   working off the clock prior to their shift loading tools.

    5   Correct?

    6               MR. MORPHEW:       Objection.       Calls for

    7   speculation.

    8   BY MR. OZMER:

    9          Q.   Is that how you read the document?

   10          A.   When I read that's -- that's what it seems to

   11   say to me, yes.

   12          Q.   And that's what your complaint is in this case,

   13   is that you were -- that you were doing the opposite of

   14   this, you were loading programs off the clock prior to

   15   your shift.        Is that right?

   16          A.   That's correct.

   17          Q.   And as we saw earlier, you understand that doing

   18   that was contrary to Time Warner Cable's company policy,

   19   based on the written documents we looked at earlier.

   20   Correct?

   21          A.   As far as what's in writing, that's correct.

   22          Q.   And you can see from this e-mail that it's also

   23   contrary to the policies and practices that Mr. Collazo

   24   wanted in place at the call center.               Correct?

   25               MR. MORPHEW:       Objection.       Calls for




                                EXHIBIT 13 - PAGE 161
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1160 Page 33 of 154

                                                                               107


    1   speculation.

    2                THE WITNESS:      Yeah, I couldn't answer that.         Um,

    3   from what I'm reading here, that's what it seems like

    4   he's interjecting.

    5   BY MR. OZMER:

    6          Q.    Okay.    And if you go up -- let's look at the

    7   second paragraph from Ms. Ridge when she passes this on

    8   to her team.        She says, "Additionally, no working off the

    9   clock.      Who would want to work and not get paid for that

   10   time anyway."        Did I read that correctly?

   11          A.    Yes.

   12          Q.    And then she says, "if you would like to load

   13   your tools before your scheduled shift, you are allowed

   14   to manually clock in using Kronos up to five minutes

   15   before your shift" -- "scheduled start of shift."                Did I

   16   read that correctly?

   17          A.    Yes.

   18          Q.    And were you aware that you could manually clock

   19   into Kronos up to five minutes prior to the start of your

   20   shift?

   21          A.    Yes.

   22          Q.    Okay.    Did you ever do that in order to be on

   23   the clock when you were loading programs?

   24          A.    Not since they brought in Avaya.

   25          Q.    Okay.    But this is -- April of 2016, they had




                                EXHIBIT 13 - PAGE 162
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1161 Page 34 of 154

                                                                               110


    1          Q.   All right.     And how many times did that

    2   happen?

    3          A.   It wasn't needed very often, so only a couple of

    4   times.

    5          Q.   But your testimony is that the supervisors, at

    6   least, believed that you could log in manually on Kronos

    7   and tried to show you how to do it but couldn't get the

    8   computer to do it on the occasion where they tried to

    9   show you?

   10          A.   Not all of them believe that.

   11          Q.   Okay.    And so where Ms. Ridge and Mr. Collazo

   12   say "No working off the clock" -- you had supervisors

   13   that told you that you weren't allowed to work off the

   14   clock, didn't you?

   15          A.   Yes.

   16          Q.   Which supervisors told you that you were not

   17   allowed to work off the clock?

   18          A.   All of them.

   19          Q.   All of them told you that?

   20          A.   Yes.

   21          Q.   Okay.    And in her third paragraph Ms.

   22   Ridge says, and I'll read this, "Not to worry, if you

   23   show up" -- strike that.

   24               She says, "Not to worry, if you don't show up

   25   early, we don't require it."             Did I read that




                                EXHIBIT 13 - PAGE 163
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1162 Page 35 of 154

                                                                               111


    1   correctly?

    2          A.   Yes.

    3          Q.   And she says, "Just make sure that you log into

    4   Avaya at your scheduled start of shift, launch AAD, and

    5   immediately begin taking calls.                 You can load additional

    6   tools as you go."        Did I read that correctly?

    7          A.   Yes.

    8          Q.   Were you aware that you could just log into

    9   Avaya at the start of your shift, get clocked in, start

   10   AAD, then start taking calls and load the tools as you

   11   were on your first call or if you even had a call at the

   12   start of your shift?          Were you aware you could do that?

   13          A.   Right.    Yeah.

   14          Q.   Did you ever follow that practice?

   15          A.   Yes.

   16          Q.   What would cause you to follow that practice

   17   where you would load Avaya first, get yourself clocked

   18   in, then load AAD and start taking calls, if they were

   19   coming in, and load programs as you were going, what

   20   would cause you to do that, instead of loading your

   21   programs off the clock?

   22          A.   Only two times did I ever do it, and it failed.

   23   Failed miserably.

   24          Q.   How did it fail miserably?

   25          A.   The first call was a tech call --




                                EXHIBIT 13 - PAGE 164
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1163 Page 36 of 154

                                                                                115


    1          A.   No, it's part of training.

    2          Q.   Part of training you received in 2009?

    3          A.   Yeah.    As far as in writing, I'm not sure.            I

    4   know there was -- we can't use technical language.                I

    5   don't know if that's in writing.                I'm trying to think of

    6   some of the training manuals, how they had that.                Yeah,

    7   you couldn't use jargon, things like that.

    8          Q.   And then if you followed this procedure that

    9   she's recommending, she's saying -- well, let me -- she's

   10   saying one thing you can do is you can clock in five

   11   minutes early and then start loading your programs while

   12   you're on the clock.         You see that she's saying that.

   13   Correct?

   14          A.   Yes.

   15          Q.   And you knew you were allowed -- even if you

   16   didn't know about the five minutes early, you knew you

   17   were allowed to go ahead and clock in first and then load

   18   your programs if that was the way that you chose to do

   19   it.    Correct?

   20               MR. MORPHEW:       Objection.       Misstates prior

   21   testimony.

   22               THE WITNESS:       Yeah.     That's not my

   23   understanding, no.

   24   BY MR. OZMER:

   25          Q.   Okay.    Did you ever see anything -- any written




                                EXHIBIT 13 - PAGE 165
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1164 Page 37 of 154

                                                                               116


    1   policy that said you were supposed to work off the clock

    2   to load up your tools and programs?

    3          A.   No.    Just -- right, not a written policy, no,

    4   just --

    5          Q.   And your -- the written policies said you're not

    6   allowed to work off the clock under any circumstances.

    7   Right?

    8          A.   As far as I understand, what's here, yes.

    9          Q.   Right.    And your supervisors reinforced that?

   10   Supervisors and managers would tell agents "You're not

   11   allowed to work off the clock."                 Right?

   12          A.   That's not something I heard a lot until

   13   today.

   14          Q.   Well, but you --

   15          A.   At work, no, that's not something I heard a

   16   lot.

   17          Q.   You told me -- you testified under oath just a

   18   minute ago that -- or a few minutes ago, that everyone of

   19   your supervisors told you at some point or another that

   20   you were not allowed to work off the clock.               Do you

   21   recall that testimony?

   22          A.   Yes.

   23          Q.   Okay.    And that was truthful testimony.

   24   Right?

   25          A.   Yes.




                                EXHIBIT 13 - PAGE 166
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1165 Page 38 of 154

                                                                               118


    1          A.   All the time.

    2          Q.   Okay.    And they told you "You're not allowed to

    3   work off the clock."          Right?

    4          A.   No, not all the time.

    5          Q.   Okay.    Well, you testified earlier that every

    6   supervisor told you at some point or another not to work

    7   off the clock.       Right?

    8               MR. MORPHEW:       Objection.       Misstates prior

    9   testimony.

   10               THE WITNESS:       It's not -- it's not the words

   11   that they would use specifically.

   12   BY MR. OZMER:

   13          Q.   How did you go about telling any -- between 2013

   14   and 2016, how did you go about telling any supervisor

   15   that you were working off the clock?

   16          A.   By the time it was taking me to load my

   17   programs.

   18          Q.   Okay.    Did you ever submit timecard corrections

   19   asking to be compensated for that time?

   20          A.   No.

   21          Q.   Did you specifically tell them, "I'm doing this

   22   before I'm clocking in" or did you just tell them that it

   23   was taking you time to load your programs?

   24          A.   Oh, yeah, I told them it was before I was

   25   opening Avaya and clocking in.




                                EXHIBIT 13 - PAGE 167
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1166 Page 39 of 154

                                                                               120


    1   supervisor "I am loading these programs off the clock"?

    2          A.   Yes.

    3          Q.   Okay.     You said the specific words, "I am doing

    4   it without being clocked in"?

    5          A.   Yes.

    6          Q.   Okay.     What supervisor did you tell that you did

    7   this without being clocked in?

    8          A.   Every supervisor I have had.

    9          Q.   And what was the responses that you got from

   10   your supervisors when you told them that you were doing

   11   this off the clock in violation of company policy?

   12          A.   That I should find another way of doing that.

   13   And that's what I -- the reason why we were having the

   14   conversation.        What is another way of doing that.          And

   15   that's where contention would start each time.

   16          Q.   But other ways of doing it -- one of them would

   17   be -- and I understand you had a problem with Kronos.

   18   But one of them that is suggested in the e-mail is

   19   loading -- logging in -- clocking in through Kronos

   20   manually and then starting your programs and loading

   21   Avaya at the start of your shift.               Right?

   22          A.   Right.    But it still wouldn't work.          The reason

   23   why I say it wouldn't work for me is because we're

   24   supposed to be taking a call at the start of our shift,

   25   within a couple of minutes.




                                EXHIBIT 13 - PAGE 168
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1167 Page 40 of 154

                                                                                123


    1          A.   QC and all the supervisors, because that will

    2   hit your quality control and it will hurt your metrics

    3   and it's considered call avoidance.                And if you do that

    4   enough times, you will be fired.                Exact quote of all

    5   supervisors.       You can be fired for call avoidance.

    6          Q.   For call avoidance.          Nobody said you would --

    7   nobody said the words that you could be fired for

    8   remaining in the AUX default log-in mode, while you

    9   loaded your customer service programs, did they?                Nobody

   10   said that, did they?

   11          A.   Yes, they said that's considered call

   12   avoidance.

   13          Q.   No -- well, I'm asking you, did anyone say the

   14   words to you you can be fired for staying in AUX default

   15   mode while you load your programs?

   16          A.   No.    They said that's considered call avoidance.

   17   They didn't say it that way, no.

   18          Q.   And so whenever -- whenever you told your -- a

   19   supervisor that you had loaded programs off the clock,

   20   they didn't say that's okay, they need to say, "You've

   21   got to find another way to do that because you're not

   22   supposed to work off the clock."                Right?

   23          A.   Yes.

   24               MR. MORPHEW:       Objection.       Misstates prior

   25   testimony.




                                EXHIBIT 13 - PAGE 169
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1168 Page 41 of 154

                                                                                124


    1   BY MR. OZMER:

    2          Q.    And you don't recall submitting any time

    3   corrections for the times that you did do that.                Right?

    4          A.    No, I did not.

    5          Q.    Okay.   Can you give me any details about

    6   specific occasions where you had any of these discussions

    7   with your supervisors, who the supervisor was, what was

    8   the date?

    9          A.    Yeah.   It was 2016, about a month before I was

   10   fired.      It was Tim Parker.        We had a heated discussion.

   11   It should have been taken into a conference room, but it

   12   ended up being right there on the call center floor.

   13          Q.    Okay.

   14          A.    And it was about metrics and the exact things

   15   we're talking about.         The only thing I know is he told me

   16   he agreed with everything I was saying.             But as a

   17   supervisor, he was held to a certain -- I don't know what

   18   was going on with that.           But the conversation ended with

   19   what -- after about 20 minutes of going around and

   20   around, he -- I finally said, "What do I have to do?                 Do

   21   I have to get a lawyer in order to get this taken care

   22   of?"     And three weeks later, I didn't work there any

   23   more.

   24          Q.    Well, I asked you earlier if you'd ever had any

   25   discussion with Tim Parker about the issues related to




                                EXHIBIT 13 - PAGE 170
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1169 Page 42 of 154

                                                                                 126


    1               You don't know whether it was the practice of

    2   every other employee to do what you did or whether other

    3   employees were doing exactly what Mr. Collazo and Ms.

    4   Ridge are instructing in these e-mails and not using off

    5   the clock time to load programs?                You don't know what

    6   other people did.        Right?

    7               MR. MORPHEW:       Objection.       Calls for

    8   speculation.

    9               THE WITNESS:       There are a few agents I might

   10   know of that we've had conversations with.               But other

   11   than that, no, I don't -- I can't tell you.                 I couldn't

   12   answer that.

   13   BY MR. OZMER:

   14          Q.   And you knew that working off the clock was a

   15   violation of Time Warner Cable's policies.               Correct?

   16   Based on the documents we looked at earlier?

   17          A.   Yeah.

   18          Q.   All right.     Why did you not complain to HR about

   19   that as is instructed in the PowerPoint you received in

   20   orientation on timekeeping?             Why did you not complain to

   21   HR about any off the clock work you were doing?

   22          A.   Um, I didn't know it was an avenue I could take.

   23   The other thing is that HR kind of didn't exist.                You had

   24   to do something through an e-mail or request a meeting.

   25   It isn't like I could just go walk to HR and talk to




                                EXHIBIT 13 - PAGE 171
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1170 Page 43 of 154

                                                                                127


    1   somebody.

    2          Q.   You knew the open door policy existed.             Right?

    3          A.   Yes.     And I went there several times and there

    4   was nobody there.        Their offices were empty quite

    5   often.

    6          Q.   But you never sent an e-mail to anyone in HR to

    7   complain about these policies.              Correct?

    8          A.   Right.

    9          Q.   Or working off the clock?

   10          A.   I never went formally, yeah.            Informally I

   11   tried, but no.

   12          Q.   And you never spoke to one of your call center

   13   managers about it either, did you?

   14          A.   No, not directly.         It may have came up in a

   15   meeting.     But no, as myself going to the open door

   16   policy, no, I did not.

   17          Q.   Walk me through -- what was the order in which

   18   you typically would load programs in the morning, or was

   19   there any set order?

   20               MR. MORPHEW:       Objection.       Asked and answered.

   21               THE WITNESS:       Yeah, that's true.       I would start

   22   with ACSR because it took the longest to load.               And it

   23   was the most important one to have up because it brought

   24   the customer's ID, which is important so I wouldn't have

   25   to walk them through their -- you know, getting every --




                                EXHIBIT 13 - PAGE 172
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1171 Page 44 of 154

                                                                               137


    1                        C E R T I F I C A T E

    2                I, RENEE K. PAPIERNIAK, a Certified Shorthand

    3   Reporter, do hereby certify:

    4                That the foregoing proceedings were taken

    5   before me at the time and place therein set forth,

    6   At which time the witness was put under oath by me;

    7                That the testimony of the witness, the

    8   questions propounded, and all objections and statements

    9   made at the time of the examination were recorded

   10   stenographically by me and were thereafter transcribed;

   11                That a review of the transcript by the deponent

   12   was requested:

   13                That the foregoing is a true and correct

   14   transcript of my shorthand notes so taken.

   15                I further certify that I am not a relative or

   16   employee of any attorney of the parties, nor financially

   17   interested in the action.

   18                I declare under penalty of perjury under the

   19   laws of California that the foregoing is true and

   20   correct.     Dated this 3rd day of January, 2019.

   21

   22

   23

   24   _________________________________________

   25   RENEE K. PAPIERNIAK, CSR NO. 7056




                                EXHIBIT 13 - PAGE 173
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1172 Page 45 of 154




           EXHIBIT 14


                                EXHIBIT 14 - PAGE 174
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1173 Page 46 of 154
                                                                                                                 I     DEPOSmON
                                                                                                                        EXHIBIT
                    Time
                    Warner
                                                                                                                         5l3
                    Cable         TIME KEEPING POLICY ACKNOWLEDGEMENT


           Time Warner Cable employees use an electronic timecard system (Kronos) to track their time worked
           and time off. The actual method of accessing this system (personal computer, telephone, etc.) varies
           depending upon the department and employee location. All hours worked, benefit and leave time must
           be accurately reflected on the timecard.



           The electronic timecard must be approved at the end of each pay period by both the employee and the
           supervisor. The "electronic signature" in Kronos acts the same as a written signature, and it indicates
           that both the employee and the supervisor know what rime is entered on the timecard and
           acknowledge that the time entered is correct. An incorrect timecard should never be approved.



           Addilionaliy, Time Warner Cable has a strict time keeping policy regarding nonexempt (hourly)
           employees. All employees are to take paid rest breaks, 15 minutes for each four hours of work
           Employees must also take ar> unpaid lunch break of 60 minutes during each shift of six hours or more.
           Employees are never to "punch out” and keep working (otherwise known as "working off the clock").
           Working off the clock is strictly prohibited.



           Misrepresentation of hours worked, forgery, or other tampering with these records is a violation of the
           law and any employee found to have engaged in this behavior will be subject to corrective action, up to
           and including termination of employment.



           By signing the below, I acknowledge that I understand Time Warner Cable's Time Keeping Policy. I
           understand that:
               1.   I am responsible for nionitoring my timecard and keeping it up>to*date during each pay period.
               2.   I acknowledge that I must take schecfuled breaks.
               3.   I acknowledge that I must approve my timecard at the end of every pay period.
               4.   I further acknowledge that I must request timecard corrections in writing from my supervisor
                    within one pay period of the date of an error or the date that an error was first noticed.




           Employee Signature                                          Date



           Print Employee Name                                         Date



           Location                                                    PS ID ff




                                                                                             Rev. 02/OS/2008,11/6/13




     CONFIDENTIAL                                                                                           TWC000264

                                                EXHIBIT 14 - PAGE 175
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1174 Page 47 of 154




           EXHIBIT 15


                                EXHIBIT 15 - PAGE 176
        Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1175 Page 48 of 154


                                                                          =   EXHieiT




tB' 5            TWC Employee Orientation
     '34-

P
\.          cr




                 Our Policies



                 TWC+You
                 Work Better. Live Better.




                                             EXHIBIT 15 - PAGE 177
     Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1176 Page 49 of 154




        Our Policies


            Standards of Business Conduct (SBC)

            Open Door Policy
            Social Media Policy

        ♦   Non-solicitation Policy

            Timekeeping Policy
            Media/Press Policy

            Disclosure of Criminal Charges and Convictions Policy

            Employment of Relatives

            Corrective Action Policy




>
s
o
w
N>



                                                                                      51




                                       EXHIBIT 15 - PAGE 178
    Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1177 Page 50 of 154




      Standards of Business Conduct (SBC)
5


     The Standards of Business Conduct govern how we conduct our business and
      reflect the commitment of Time Warner Cable and its directors, officers and
      employees to conduct business with the highest standards of integrity and
      ethics.

                                  DO THE RIGHT THING

      • Your responsibilities:

        — Review
        - Understand

        — Acknowledge

        — Act in Accordance



>
o
s
u
w
                                                                                    52




                                     EXHIBIT 15 - PAGE 179
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1178 Page 51 of 154




    Open Door Policy
5


    In an ongoing effort to uphold our Mission and Values, employees are encouraged to
    raise any work related concerns through the Time Warner Cable's (TWC) Open Door
    Process. This Open Door Process gives employees and applicants the opportunity to
    bring concerns about work-related situations to the attention of management and/or
    Human Resources.


    Under the Open Door Process, employees are encouraged to present their concerns
    to their front-line supervisor, departmental management or their Human Resources
    Business Partner. If you believe that your concerns were not appropriately addressed
    at that first level or if you are hesitant to raise your concerns with them, you can then
    raise the concern with Employee Relations.




>
o
I




                                                                                                53




                                     EXHIBIT 15 - PAGE 180
    Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1179 Page 52 of 154




         ./V



      Open Door Policy (cont.)
5

     The Open Door Process can be used to raise any concerns about treatment
     within the Company.

      Examples include but are not limited to:
               • Alleged unfair treatment, such as coercion, or intimidation
               • Any alleged discrimination because of race, color, sex, age, religion, disability,
                 national origin, veteran status, sexual orientation, gender identity or any other basis
                 protected by federal, state or local laws
               • Alleged unlawful harassment by a co-worker, manager or vendor
               • Alleged retaliation for raising concerns about any of the above




>
o
o
o
w
w
                                                                                                           54




                                            EXHIBIT 15 - PAGE 181
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1180 Page 53 of 154




3
>
     All communication in social media channels must adhere to TWC's policies.

       TWC employees are responsible for the content they publish online, including blogs, wikis,
       forums, Twitter, Facebook and any other form of user-generated media.


        Post with care. Items posted online can be circulated widely, including to others you did not
        intend, and can survive long after you delete them. They can be indexed by search engines
        and copied by other sites, so it can remain public and associated with you even if the original
        post is deleted.

        Don't publish confidential or other proprietary information—of TWC or of any other company
        or person. If you want to post or report on a conversation that was meant to be private or
        internal to TWC, first seek permission from those originally Involved.

        Do not create profiles on social media platforms that claim to represent Time Warner Cable in
        an official capacity.

        You may be subject to discipline if you engage in conduct online that violates company

>
        policies.
o
o
o
03
03



                                                                                                          55




                                           EXHIBIT 15 - PAGE 182
                                                                                                                   %
      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1181 Page 54 of 154




                                                                •i ■   .'■r                             ■j:
51                                                                                J-
        Non-Solicitation Policy

ife

       Time Warner Cable prohibits the solicitation, distribution and posting of materials on or at
       company property by any employee or non-employee, except as permitted by the Company.


       The sole exceptions to this policy are:
       •   Charitable and community activities supported
           by TWC

       •   Company-sponsored programs related to
                                                                              Reminder:
           TWC products and services                                          Be sure to get approval
                                                                              from Human Resources
                                                                              prior to posting
                                                                              materials or sending
                                                                              electronic
                                                                              announcements



>
o
o
o



                                                                                                              56




                                                 EXHIBIT 15 - PAGE 183
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1182 Page 55 of 154




     Company policy requires that all non-exempt (hourly) employees are paid for all time worked on
     behalf of the Company, including any overtime worked. Submitting or approving a timecard that
     does not contain a complete and accurate record of all time worked is strictly prohibited.
     You are responsible for ensuring that your time submitted in Kronos, TWC*s timekeeping
     system, is accurate. You must be clocked into Kronos prior to performing work and should not
     clock out of Kronos until you have completed your work for the day. In addition, you should
     not perform any work during meal or rest breaks.


     Off the clock work is strictly prohibited. That means you must not perform work outside of your
     ordinary work hours unless you are required to do so by the Company. There are two situations
     in which you might be required or permitted to work beyond ordinary work hours:
       - To complete work in progress, for example, to finish a customer call or work order; or
       - At the direction or consent of management, for example, volunteering for additional shifts,
          outages, or other situations where management has specifically requested that you work
          outside of your normal work hours.


     Performing work without being required or permitted to do so by the Company as described
>    above, can lead to discipline including possible termination.
O
o
o
CD



                                                                                                       57




                                          EXHIBIT 15 - PAGE 184
     Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1183 Page 56 of 154




i     Timekeeping (cont.)


      In addition to core job functions, work time includes the following:
      •   Reviewing work related communications, including emails, voice malls, memos, etc.

      •   Training
      •   Cleaning, maintaining, fueling or inspecting your company assigned vehicle
      •   Picking up or returning equipment or materials in the warehouse
      •   Logging Into or out of computer programs or software applications (e.g., billing, sales tracking.
          Issue tracking or other computer programs)
      •   Other work-related responsibilities



      Should you have any questions about the timekeeping policy, please contact
      your local Human Resources Business Partner.




>
so
<o
                                                                                                              58




                                                EXHIBIT 15 - PAGE 185
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1184 Page 57 of 154




    Media/Press Policy
5




    General Media/Press Policy Guidelines:
        • TWC employees in the role of Vice President and above are authorized to speak to the
            media and represent Time Warner Cable.
        •   Members of the media/press are not permitted on Time Warner Cable property unless
            accompanied by a staff member from the Communications Department or a
            representative from Time Warner Cable in the position of Vice President or above.
        •   Employees should not contact members of the media to pitch stories or to act as
            sources for articles regarding Time Warner Cable without contacting Public Affairs.
        • An employee may pitch a story or provide information unrelated to Time Warner Cable
          to the media during unscheduled work time and off of the premises of Time Warner
            Cable.




>
e
s
o

                                                                                                  59




                                        EXHIBIT 15 - PAGE 186
          Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1185 Page 58 of 154




                                                                          ¥0                        .Vi
                              ‘M
                                      ■^r           ■ ■- •w^.g“-''•-- •
    W-.
            Disclosure of Criminal Charges and Convictions Policy                                         \.


3
5
           TWC employees are required to disclose any criminal charges filed and/or convictions
           against them while employed by the Company.
                  If charged with a misdemeanor or felony, the employee must report the charge to local
                  HR by the next business day after the charge has been filed.
                  Failure to report a charge, may result in corrective action up to and including
                  termination.
                  Depending on the severity of the charge, the employee may be subject to termination.
                  Employees who are separated, and later found not guilty, may reapply.




>
O
o
o



                                                                                                               60




                                                  EXHIBIT 15 - PAGE 187
 Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1186 Page 59 of 154




     Employment of Relatives (Nepotism)


     We understand that at times relatives or individuals with close personal relationships
     of current TWC staff may be candidates and successfully secure positions within the
     organization.
          • At no time should an employee directly or indirectly supervise his/her relative or close
              personal friend.
          •   Employee disclosure of such personal relationships is necessary to allow the Company to
              evaluate the situation. If an employee does not disclose a relationship that presents
              potential for personal bias may be subject to corrective action up to and including
              termination of employment.




>
o
o
o

hO
                                                                                                        61




                                           EXHIBIT 15 - PAGE 188
    Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1187 Page 60 of 154




                     ■'v^.'“'                               ,:r.-/;.
                                ,f-r-.-       r.Ti^r.i,.:              At'     \%» V ^^•54:^Vv-^'y,iS
                                                                                                    TCiiar.                    i^'j.T,Vj

                                                                         •Alt'                              ■:-^i
                                                                                                                    '■►“ <-4*T--'A
     Corrective Action Policy
5
5

     Employees are expected to maintain the highest level of quality in performance and
     professional conduct in order to foster a productive and safe work environment for all
     employees. The corrective action policy is structured to address policy violations
     and/or performance deficiencies.
     Corrective action may be progressive which means:
          • Where appropriate, corrective action applied to an employee will increase in severity
            each time an offense is committed or a performance deficiency continues after a defined
            period of time for improvement has passed;

          • it may begin at any step of the corrective action process, depending on the severity of
            the violation, seriousness of the performance deficiency or other relevant factors, and
            may result in termination of employment;
          • corrective action will be applied fairly and will be commensurate with the offense
             committed.

     Employees are eligible to apply for internal positions if they hove no documented corrective action
     within the past six (6) months.
>
o
g


                                                                                                                                     62




                                             EXHIBIT 15 - PAGE 189
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1188 Page 61 of 154




           EXHIBIT 16


                                EXHIBIT 16 - PAGE 190
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1189 Page 62 of 154




                         CARMEN FULLER, et al vs.
                       TWC ADMINISTRATION, LLC, et al




                                  BRENT QUICK
                                 December 20, 2018




                                    Original File 255587.TXT
                             Min-U-Script® with Word Index

                                EXHIBIT 16 - PAGE 191
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1190 Page 63 of 154

                                                                                 1


    1   IN THE UNITED STATES DISTRICT COURT

    2   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
        ------------------------------------------------X
    3   CARMEN FULLER, an individual, LAURENCE GIBBS,
        an individual, Et Al.,
    4
                                  Plaintiffs,
    5
               -vs.-
    6
        TWC ADMINISTRATION, LLC, a Delaware Limited
    7   Liability Company and DOES 1 through 10,
        inclusive,
    8
                                  Defendants.
    9
        Case No. 3:17-cv-01513-DMS-AGS
   10   ------------------------------------------------X

   11

   12                             1230 Columbia Street
                                  San Diego, California
   13
                                  December 20, 2018
   14                             9:59 a.m.

   15

   16                  VIDEOTAPED DEPOSITION OF BRENT QUICK,

   17   taken before RENEE K. PAPIERNIAK, a Certified

   18   Shorthand Reporter.

   19

   20

   21

   22

   23           ELLEN GRAUER COURT REPORTING CO., LLC
                  126 East 56th Street, Fifth Floor
   24                 New York, New York 10022
                            212-750-6434
   25                       REF: 255587




                                EXHIBIT 16 - PAGE 192
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1191 Page 64 of 154

                                                                                 2


    1   A P P E A R A N C E S:

    2

    3   THE MARKHAM LAW FIRM

    4   For Plaintiffs:

    5          750 B Street, Suite 1950

    6          San Diego, California           92101

    7   BY:    MICHAEL MORPHEW

    8          619.615.2067

    9          mmorphew@markham-law.com

   10

   11

   12   KABAT CHAPMAN & OZMER, LLP

   13   For Defendant TWC Administration, LLC:

   14          171 17th Street NW, Suite 1550

   15          Atlanta, Georgia        30363

   16   BY:    SHAWNA M. MILLER

   17          JOSEPH W. OZMER II

   18          404.400.7300

   19          jozmer@kcozlaw.com

   20          smiller@kcozlaw.com

   21

   22

   23   ALSO PRESENT:

   24          MICHAEL DUARTE, Videographer

   25




                                EXHIBIT 16 - PAGE 193
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1192 Page 65 of 154

                                                                                  49


    1   -- hang on just a second.            Let me backtrack.

    2               When you complained to your supervisors about

    3   receiving -- not getting paid meal penalties or

    4   performing off the clock work prior to your shift, they

    5   told you that they would adjust your time.                 Correct?

    6               MR. MORPHEW:       Objection.        Misstates prior

    7   testimony.      Asked and answered.

    8               THE WITNESS:       I can answer.        Correct?

    9   BY MS. MILLER:

   10          Q.   You can answer.

   11          A.   My supervisor told me that they would adjust my

   12   numbers.

   13          Q.   Okay.    Sorry.     We didn't get a verbal answer

   14   earlier, and that's my fault for not making sure.                  That's

   15   why we had to go back through it.

   16               Did you ever complain to human resources?

   17          A.   Our HR was nonexistent.              I had tried to talk to

   18   human resources several times and it was pushed off to me

   19   to call a certain phone number.                 Our human resources was

   20   there for nothing but disciplining people and rolling out

   21   the health and wellness program.                 They didn't do anything

   22   like most human resource programs do.                It was a horrible

   23   human resource program, in fact.

   24          Q.   Okay.    So in the instances where you tried to

   25   talk to human resources and you were told to call a




                                EXHIBIT 16 - PAGE 194
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1193 Page 66 of 154

                                                                                60


    1   BY MS. MILLER:

    2          Q.   Correct.     If you want a pen to mark these, I

    3   can't hand you one.

    4               THE REPORTER:       Do you want him to mark on the

    5   exhibits?

    6               MS. MILLER:      Oh, yeah.          You might not want to

    7   mark on yours.       It's on the exhibit.

    8               THE WITNESS:       The numbers are what they are, you

    9   know, and --

   10               MS. MILLER:      You can mark it if it's easier for

   11   you.

   12               MR. MORPHEW:       An alternative, we can keep his

   13   clean and he can mark on --

   14               MS. MILLER:      Oh, we can use those as the marked

   15   exhibits.     That works too.

   16               THE WITNESS:       How would I have badged in at 8:03

   17   but clocked in at 8 o'clock?

   18   BY MS. MILLER:

   19          Q.   I don't know.       But on this day, it somehow

   20   happened.     And so you were paid for time before you

   21   badged in.      Correct?

   22          A.   Which is another example of supervisors

   23   adjusting the time.

   24          Q.   And they adjusted your time if you asked them

   25   to.    Correct?




                                EXHIBIT 16 - PAGE 195
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1194 Page 67 of 154

                                                                                61


    1          A.   No.   They did it on their own.

    2          Q.   How do you know they did it on their own?

    3          A.   Because they would tell us.

    4               MR. MORPHEW:       Objection.       Calls for

    5   speculation.

    6               THE WITNESS:       They would tell us.

    7   BY MS. MILLER:

    8          Q.   Okay.     So they bumped your -- even though you

    9   didn't get in the door and log into Avaya at 8:04 they

   10   would bump your time back down to 8 o'clock?

   11          A.   In this example, it clearly shows that.

   12          Q.   Okay.     All right.      So you were paid for time

   13   that you weren't even at your desk on this particular

   14   day.    Correct?

   15               MR. MORPHEW:       Objection.       Calls for speculation.

   16               THE WITNESS:       In this case, yes.

   17   BY MS. MILLER:

   18          Q.   Okay.     Let's go to the next day, to December

   19   16th -- I'm sorry -- November 16th, 2015.               And we'll

   20   start with the badge records, which show a -- that the

   21   first badge swipe on November 16th, 2015 occurring at

   22   8:11 a.m.     Correct?

   23          A.   Uh-huh.    Yes, ma'am.

   24          Q.   And then if we go over to the Avaya records on

   25   that same date, November 16th, 2015, it shows you logging




                                EXHIBIT 16 - PAGE 196
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1195 Page 68 of 154

                                                                                62


    1   into Avaya two minutes later, at 8:13 a.m.              Correct?

    2          A.   We're looking -- referencing November 16th.

    3          Q.   Yes.

    4          A.   November 16th I badged in at 8:11.

    5          Q.   Uh-huh.

    6          A.   It has me clocking in at 8 a.m.?

    7          Q.   Right.

    8          A.   And what is this form again, this one right

    9   here?

   10          Q.   Exhibit 26, that's the Avaya records.

   11          A.   Avaya.    This is all around the same time as my

   12   disciplinary action for my bereavement.             All these dates

   13   that you're referencing.

   14          Q.   Wasn't your disciplinary action for your

   15   bereavement your termination in 2017?

   16          A.   Well, do you see on November 14th -- oh, no.

   17   I'm sorry.      I just saw bereavement there.

   18          Q.   But the Avaya records show -- so on November

   19   16th, 2015, is it correct that the badge swipe records

   20   show you swiping into the building at 8:11 a.m., then if

   21   you go to Exhibit 26, the Avaya records show you logging

   22   into Avaya at 8:13 a.m.           And then if you look at your

   23   Kronos records, it shows a clock-in time of 8 a.m.,

   24   meaning -- which was 11 minutes before you swiped into

   25   the building and 13 minutes before you logged into Avaya.




                                EXHIBIT 16 - PAGE 197
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1196 Page 69 of 154

                                                                                63


    1   Correct?

    2               MR. MORPHEW:       Objection.       The documents speak

    3   for themselves.

    4               THE WITNESS:       You know, that's kind of a --

    5   it -- that is the -- it does show that.               But that doesn't

    6   mean I didn't piggyback off someone in the building,

    7   clock in, and then go out to my car to get something and

    8   then come back in.        It's hard to say.

    9   BY MS. MILLER:

   10          Q.   Right.

   11          A.   Or it could have been that my supervisor

   12   adjusted my time.

   13          Q.   Okay.    But you were paid for all time from 8

   14   a.m. after.      Correct?      Whether you were at your desk or

   15   not.    Right?

   16               MR. MORPHEW:       Objection.       Calls for

   17   speculation.

   18               THE WITNESS:       From 8 o'clock, correct.

   19   BY MS. MILLER:

   20          Q.   Okay.    And then let's look at the next date,

   21   November 17th, 2015.         If you look at the badge swipe

   22   records, it shows that you swiped into the building at

   23   8:16 a.m. Exhibit 26, the Avaya records, show you logging

   24   into Avaya at 8:17 a.m., just a minute later.               And the

   25   Kronos records show you clocking in at 8 a.m., which was




                                EXHIBIT 16 - PAGE 198
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1197 Page 70 of 154

                                                                                64


    1   16 minutes before your badge swipe and 17 minutes before

    2   your Avaya login.        Is that correct?

    3          A.    Okay.   Let me take a look.           If that's what it

    4   says, I'm sure that's what it says.                And we're

    5   referencing the 17th or the 18th?

    6          Q.    The 17th.

    7          A.    8 a.m. on Kronos, 17th.             8:16 on the badge

    8   swipe.      And 8:17 on Avaya, yeah.

    9          Q.    Okay.   So on November 17th, 2015, you were paid

   10   from 8 a.m. forward despite the fact that you swiped into

   11   the building at 8:16.           Correct?

   12                MR. MORPHEW:       Objection.       Calls for

   13   speculation.

   14   BY MS. MILLER:

   15          Q.    Is that correct?

   16          A.    Yeah, I would assume.

   17          Q.    Okay.   So looking at these, can you admit that

   18   you were paid for times that you weren't even at your

   19   desk?

   20                MR. MORPHEW:       Objection.       Calls for

   21   speculation.

   22                THE WITNESS:       No.

   23   BY MS. MILLER:

   24          Q.    But you already admitted that you were paid for

   25   time before you had swiped into the building.                  Right?




                                 EXHIBIT 16 - PAGE 199
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1198 Page 71 of 154

                                                                                71


    1          Q.   Okay.    You mean, prior to logging into Avaya?

    2          A.   Prior to taking phone calls on Avaya.

    3          Q.   Okay.    Um, well, let's look to another time

    4   period since you said that this could have been an

    5   instance related to the suspension.

    6               Let's go to March 5th, 2016, which is four

    7   months later.       And in the badge records, the number at

    8   the bottom should be Quick 000822.               If you flip to the

    9   badge records, please, 000822.

   10          A.   What's the date in question?

   11          Q.   Um, let's look at March 7th, 2016.            So it's

   12   actually 823.

   13          A.   You said March 7th?

   14          Q.   Yes.    On the Kronos records, that's Quick

   15   000200.     And on the Avaya records, it's page 16.

   16               Okay.    It looks like everyone is there.           So

   17   we're looking at March 7th, 2016.               If you look at the

   18   Avaya record -- I'm sorry -- the badge swipe records, it

   19   shows you swiping into the building at 8:13 and 59

   20   seconds.     So let's just round up and call it 8:14 a.m.

   21   Is that correct?

   22          A.   I'm sorry --

   23          Q.   On the badge swipe records.

   24          A.   What was the date again?

   25          Q.   March 7th, 2016.




                                EXHIBIT 16 - PAGE 200
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1199 Page 72 of 154

                                                                                72


    1          A.    8:13 on the badge swipe.

    2          Q.    The Avaya records reflect you logging into Avaya

    3   at 8:15 a.m., one minute later.                 Correct?   Is that

    4   right?

    5          A.    Yeah.

    6          Q.    Okay.   And the Kronos records show a punch-in

    7   time of 8 a.m.       Is that correct?

    8          A.    March 17th (sic) you said?

    9          Q.    March 7th.

   10          A.    Correct.

   11          Q.    Okay.   So on March 7th, 2016, the records

   12   reflect that your punch-in time was 14 minutes before you

   13   swiped into the building with your badge and 15 minutes

   14   before you logged into Avaya.              Is that right?

   15                MR. MORPHEW:      Objection.        The documents speak

   16   for themselves.

   17                THE WITNESS:      What was it, March 7th?

   18   BY MS. MILLER:

   19          Q.    Yes.

   20          A.    Correct.

   21          Q.    Okay.   And so this is another instance where you

   22   were paid for time before you -- before your first badge

   23   swipe.      Is that right?

   24                MR. MORPHEW:      Objection.        Calls for speculation,

   25   incomplete hypothetical.




                                EXHIBIT 16 - PAGE 201
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1200 Page 73 of 154

                                                                                 73


    1                THE WITNESS:        It was prior to me taking calls.

    2   BY MS. MILLER:

    3          Q.    But it was prior to your first badge swipe as

    4   well.       Correct?

    5                MR. MORPHEW:        Objection.       Asked and answered,

    6   calls for speculation.

    7                THE WITNESS:        It was prior to me taking calls.

    8   BY MS. MILLER:

    9          Q.    And it was also prior to your first badge swipe.

   10   Is that right?

   11          A.    Yes.

   12          Q.    Okay.      Do you know whether you had a team

   13   meeting on this day?

   14          A.    No, I do not.

   15          Q.    Okay.

   16          A.    It could have been a training.             You know, it's

   17   hard to say.

   18          Q.    Okay.      But you don't know.         Right?

   19          A.    No.    No, I don't recall what it was.

   20          Q.    Okay.      And you said you and Brian Richardson

   21   were friends.          Right?

   22          A.    Yes.

   23          Q.    And he was your supervisor?

   24                MR. MORPHEW:        objection.       Misstates prior

   25   testimony.




                                  EXHIBIT 16 - PAGE 202
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1201 Page 74 of 154

                                                                                74


    1   BY MS. MILLER:

    2          Q.   And he was your supervisor?

    3          A.   At one point in time, correct.

    4          Q.   Okay.    Do you know if he was your supervisor in

    5   March 2016?

    6          A.   I don't know.

    7          Q.   Okay.    Do you know if he was your supervisor in

    8   November 2015?

    9          A.   I don't know.

   10          Q.   Okay.    Let's just look at the next date, March

   11   8th, 2016.

   12          A.   When I say we -- can I go back to your response

   13   in regards to Brian Richardson?

   14          Q.   Yeah.    If you need to clarify your answer,

   15   that's fine.

   16          A.   You referenced him as a friend.           We're not,

   17   like, friends.       We're Facebook friends, like -- that --

   18   we're not really friends, like --

   19          Q.   Okay.    I thought you told me earlier that you

   20   had socialized with him outside of work?

   21          A.   Briefly, on the phone.

   22          Q.   Okay.    But you didn't consider him a good

   23   friend?

   24          A.   No.

   25          Q.   Okay.    Let's look at March 8th, 2016, which is




                                EXHIBIT 16 - PAGE 203
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1202 Page 75 of 154

                                                                                 75


    1   just the next day.         So go to your badge swipe records.

    2          A.    I'm sorry, what was the date again?

    3          Q.    March 8th.     It's just the next day.

    4          A.    Okay.

    5          Q.    And your badge swipe records show you swiping in

    6   the building at 8:12 and 56 seconds in the morning.                 Is

    7   that accurate?

    8          A.    Uh-huh.

    9          Q.    Okay.     And then if you go to the Avaya records,

   10   it shows an Avaya log-in at 8:13 a.m., is that right, on

   11   March 8th, 2016?

   12          A.    March 8th?

   13          Q.    Yes.

   14          A.    8:13.

   15          Q.    Okay.     And then if you look at your Kronos

   16   records, it shows a punch-in time of 8 a.m.               Is that

   17   right?

   18          A.    Yeah.

   19          Q.    Okay.     So on this day, your Kronos punch-in time

   20   is 13 minutes before your first badge swipe and -- just

   21   about -- I guess it's 13 minutes and 4 seconds before

   22   your first badge swipe, and 13 minutes before your Avaya

   23   login.      Is that correct?

   24          A.    Correct.

   25          Q.    Okay.     So this is another example of what we




                                 EXHIBIT 16 - PAGE 204
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1203 Page 76 of 154

                                                                                76


    1   were talking about, where your Kronos records are earlier

    2   than your first badge swipe into the building and your

    3   first Avaya login.        Right?

    4          A.   Correct.

    5               MR. MORPHEW:       Objection.       Compound.

    6   BY MS. MILLER:

    7          Q.   So especially this date, these records show that

    8   you could get in the door and logged into Avaya within a

    9   minute.     Is that right?

   10               MR. MORPHEW:       Objection.       Calls for

   11   speculation.

   12               THE WITNESS:       As I started before, if it was not

   13   the first day of the week or had I not shut down my

   14   computer all the way -- the only program I would close in

   15   and close out would be the Avaya.

   16   BY MS. MILLER:

   17          Q.   Okay.

   18          A.   If it was the beginning of the workweek or my

   19   computer hadn't been shut down, then it would take

   20   longer.     That's why a supervisor would adjust your time

   21   because otherwise I would have been late every day.

   22          Q.   So a supervisor would adjust your time if it

   23   took longer?

   24               MR. MORPHEW:       Objection.       Calls for

   25   speculation.




                                EXHIBIT 16 - PAGE 205
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1204 Page 77 of 154

                                                                                96


    1   had to meet as well.         I don't remember what those are off

    2   the top of my head.        But you had to have a -- each of

    3   these -- in other words, if you had a bad FCR or a bad

    4   first call resolution, you'd have to take in more calls

    5   in order to beef up that AHT or -- excuse me -- that FCR,

    6   that first call resolution.             So if you got -- if you

    7   were -- only had to maintain a certain FCR level, and I

    8   knew my FCR wasn't good, that means I had to crank in a

    9   bunch more calls in order for that FCR to -- do you

   10   understand what I'm saying?

   11          Q.   I see what you're saying, yes.          Yes.

   12          A.   So it depends on where you were on -- what you

   13   needed to do in order to meet that goal.

   14          Q.   Okay.    Do you know if your metrics were

   15   different as a customer -- let me rephrase that question.

   16   Strike that.

   17               Did you have different metrics when you were a

   18   customer care agent than you did when you were technical

   19   support?

   20          A.   Yes.

   21          Q.   Okay.    And let's go back to AHT, average

   22   handling time.       Do you recall if the goal was under ten

   23   minutes?

   24          A.   I know it was under ten minutes.

   25          Q.   Okay.    And you had a little bit of trouble




                                EXHIBIT 16 - PAGE 206
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1205 Page 78 of 154

                                                                               113


    1   Avaya because of all the difficulties we were having with

    2   it.    So it was not abnormal for it to go down.

    3          Q.   Okay.    And if Avaya went down, were you able to

    4   receive calls?

    5          A.   Yes.

    6          Q.   Okay.    And what system would you receive them

    7   through if Avaya wasn't working?

    8          A.   We used Avaya, but Avaya didn't function the way

    9   it would -- properly.          In other words, you could get

   10   misrouted calls.       You could get calls from different call

   11   centers.     Calls from areas that didn't pertain to your

   12   department.

   13               And once you had to transfer -- sometimes the

   14   transfer system would go down, and you couldn't transfer

   15   at all.     So, in other words, when I say it went down -- I

   16   didn't mean it shut down completely.             It wasn't working

   17   right.

   18          Q.   Doing what it was supposed to be doing?

   19          A.   Right.

   20               (Exhibit No. 28 marked.)

   21   BY MS. MILLER:

   22          Q.   Okay.    All right.       And I'm handing you what has

   23   been marked as Exhibit 28.            This is a document -- a

   24   one-page document entitled Time Keeping Policy

   25   Acknowledgment.       Have you seen this document before?




                                EXHIBIT 16 - PAGE 207
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1206 Page 79 of 154

                                                                               114


    1          A.   Yeah, of course.         I signed it.

    2          Q.   Okay.     So let's go through it for just a second.

    3   You can see -- I'll point you to the last sentence, it's

    4   the very first paragraph, it says, "All hours worked,

    5   benefit and leave time, must be accurately reflected on

    6   the timecard."        Going down to the next paragraph, it

    7   says, "The electronic timecard must be approved at the

    8   end of each pay period by both the employee and the

    9   supervisor.      The electronic signature in Kronos acts the

   10   same as a written signature, and indicates that both the

   11   employee and the supervisor know what time is entered on

   12   the timecard and acknowledge that the time entered is

   13   correct.     An incorrect timecard should never be

   14   approved."      Did I read that correctly?

   15          A.   Uh-huh.    Yeah.

   16          Q.   Okay.     So this sets forth Time Warner Cable's

   17   policy regarding timecard -- the timecard approval

   18   process.     And is this what you understood the policy to

   19   be?

   20          A.   It's what the policy is.            It doesn't mean they

   21   adhered by it.        But yeah, it's the policy.

   22          Q.   Okay.     And you never approved an incorrect

   23   timecard, did you?

   24          A.   We never got a timecard to approve.            There was

   25   nothing sent to us to sign.




                                EXHIBIT 16 - PAGE 208
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1207 Page 80 of 154

                                                                               115


    1          Q.   Right.    But you would have to approve them in

    2   Kronos, correct, that's what this says?

    3          A.   The way it worked was we clocked in and clocked

    4   out through Avaya Monday through Friday, or whatever our

    5   schedule was.        And then it was sent over to our

    6   supervisor.      It wasn't like something -- we had to sign a

    7   document or verify anything.             So what happened to it from

    8   thereafter -- we have no clue what happened to it.

    9          Q.   Okay.     Did you ever go into Kronos to look at

   10   your electronic timecard?

   11          A.   Only to check -- some people did.           I never

   12   really did because I didn't really care.              Why would I

   13   need to?     I need to know what time I was there, what time

   14   I clocked out?        No.

   15          Q.   Okay.

   16          A.   It was what it was.          The only time I ever looked

   17   at Kronos was to check my vacation time or sick time or

   18   see if I worked any overtime.              So no, I never really

   19   checked my Kronos.

   20          Q.   Okay.

   21          A.   So --

   22          Q.   And then going down to the next period, you see

   23   TW -- I'm sorry, next period -- next paragraph.                It says,

   24   "Additionally, Time Warner Cable has a strict time

   25   keeping policy regarding non-exempt hourly employees."




                                EXHIBIT 16 - PAGE 209
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1208 Page 81 of 154

                                                                               116


    1   Do you see that?

    2          A.   Uh-huh.

    3          Q.   And you acknowledge that requirement -- that

    4   that was a requirement during your employment at Time

    5   Warner Cable?

    6          A.   Yep.

    7          Q.   Okay.     And then it goes on to say, "All

    8   employees are to take paid rest breaks, 15 minutes for

    9   each four hours of work.           Employees may also" -- "must

   10   also take an unpaid lunch break of 60 minutes during each

   11   shift of six hours or more."             Did you understand that to

   12   be company policy?

   13          A.   Yeah.

   14          Q.   Okay.     And then at the very end of that

   15   paragraph it says, "Working off the clock is strictly

   16   prohibited."       Did I read that correctly?

   17          A.   Correct.

   18          Q.   Okay.     And you understood that to be Time Warner

   19   Cable's policy.       Correct?

   20          A.   Correct.

   21          Q.   Okay.     And did you comply with these

   22   requirements?

   23          A.   I did.

   24          Q.   Okay.     And then the next paragraph says,

   25   "Misrepresentation of hours worked, forgery or other




                                EXHIBIT 16 - PAGE 210
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1209 Page 82 of 154

                                                                               117


    1   tampering with these records is a violation of the law

    2   and any employee found to have engaged in this behavior

    3   will be subject to corrective action, up to and including

    4   termination of employment."              Did I read that correctly?

    5          A.    Yeah.

    6          Q.    Okay.     And you understood that to be Time Warner

    7   Cable's policy?

    8          A.    Yes.

    9          Q.    Okay.     And then you see at the bottom it says,

   10   "By signing the below, I acknowledge that I understand

   11   Time Warner Cable's time keeping policy.                I understand

   12   that:       No. 1, I'm responsible for monitoring my timecard

   13   and keeping it up-to-date during each period"?

   14          A.    Uh-huh.    Yes.

   15          Q.    And that's something you -- you would monitor it

   16   as you went, but you didn't approve -- you didn't review

   17   your timecards at the end of each pay period, did you?

   18          A.    I'm sorry, could you repeat the question?

   19          Q.    You would monitor your timecard as you went but

   20   not at the end of each pay period?

   21                MR. MORPHEW:       Objection.       Misstates prior

   22   testimony.

   23                THE WITNESS:       There was really no timecard to

   24   update or to monitor.           We didn't receive a copy of the

   25   timecard.




                                 EXHIBIT 16 - PAGE 211
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1210 Page 83 of 154

                                                                               118


    1   BY MS. MILLER:

    2          Q.   Okay.    Did you -- do you know if you had access

    3   to look at your timecard in Kronos?

    4          A.   We could look at Kronos and see when we clocked

    5   in and clocked out.        But there was no way of adjusting

    6   anything.     We could put in a request to adjust it, but

    7   that was simply it.        It was merely a request.

    8          Q.   Okay.    No. 2, it says, "I acknowledge that I

    9   must take scheduled breaks."             Did you comply with that

   10   policy?

   11          A.   Yes.

   12          Q.   No. 3, it says, "I acknowledge that I must

   13   approve my timecard at the end of every pay period."

   14   We've already discussed that.

   15               And then No. 4, "I further acknowledge that I

   16   must request timecard corrections in writing from my

   17   supervisor."

   18               Okay.    All right.       And when you first started at

   19   Time Warner Cable, do you recall sitting through an

   20   orientation?

   21          A.   Yes.

   22          Q.   Okay.    Did they show you a slide show during

   23   that orientation?

   24          A.   Many.

   25          Q.   Many slide shows.         Okay.     I'm going to hand you




                                EXHIBIT 16 - PAGE 212
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1211 Page 84 of 154

                                                                               120


    1   know whether it was a slide or a packet, but --

    2          Q.   Okay.

    3          A.   It wouldn't be abnormal to see something like

    4   this.

    5          Q.   Okay.     Do these look familiar to you, or you

    6   just can't recall because it was so long ago?

    7          A.   No.    It says "TWC Employee Orientation," so I

    8   imagine this -- I would be -- assume this would be part

    9   of the packet that we would have received in our new hire

   10   packet --

   11          Q.   Okay.

   12          A.   -- that we all received.            I don't believe it was

   13   a slide show.       I believe it was a book about that thick

   14   that we received -- that every employee received in your

   15   handbook.

   16          Q.   Okay.     All right.      So let's look then to the

   17   slide that says "Time Keeping."

   18          A.   Okay.     Okay.

   19          Q.   All right.        And let's look at the first

   20   paragraph.        It says, "Company policy requires that all

   21   nonexempt hourly employees are paid for all time worked

   22   on behalf of the company, including any overtime work.

   23   Submitting or approving a timecard that does not contain

   24   a complete and accurate record of all time worked is

   25   strictly prohibited."           Did I read that correctly?




                                EXHIBIT 16 - PAGE 213
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1212 Page 85 of 154

                                                                               121


    1          A.   Correct.

    2          Q.   Okay.     And that's what you understood company

    3   policy to be?

    4          A.   Correct.

    5          Q.   Okay.     And then you can see the next sentence is

    6   bolded and it says, "You are responsible for ensuring

    7   that your time submitted in Kronos, TWC's timekeeping

    8   system, is accurate."          Is that correct?

    9          A.   Correct.

   10          Q.   Okay.     And you made efforts to make sure that

   11   what you submitted in Kronos or Avaya was -- accurately

   12   reflected your time worked.             Correct?

   13          A.   Um, so, like I said before, Avaya would clock us

   14   in whenever we clocked in on Avaya, whenever we started

   15   taking calls.

   16          Q.   Uh-huh.

   17          A.   When we stopped taking calls to go on break or

   18   when we started taking calls coming back from break.                 But

   19   it didn't account for the time that we were doing things

   20   off call or after call or any other stat.

   21          Q.   Okay.     But you could use that after call code

   22   you just talked about.          Right?

   23          A.   Like I said, it was highly discouraged to use,

   24   so it wouldn't be abnormal to be working off the clock.

   25          Q.   Okay.     Let's look at the next sentence then.           In




                                EXHIBIT 16 - PAGE 214
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1213 Page 86 of 154

                                                                               122


    1   bold it says, "You must be clocked in to Kronos prior to

    2   performing work."        Do you see that?

    3          A.   Uh-huh.

    4          Q.   Okay.     And you're actually on the wrong slide.

    5          A.   I know what -- I know what the policies are.

    6          Q.   Okay.     So you see that it says, "You must be

    7   clocked into Kronos prior to performing work," and that's

    8   bolded.     Right?

    9          A.   Uh-huh.

   10          Q.   Yours look like it's in the wrong order

   11   actually.     Hang on.     Let me flip you to the right page.

   12   You have a mixed-up copy.

   13               MS. MILLER:      You know what, can we take a quick

   14   break.

   15               THE VIDEOGRAPHER:         Going off the record.      The

   16   time is 1:15 p.m.

   17               (Recess taken.)

   18               THE VIDEOGRAPHER:         We are back on the record.

   19   The time is 1:27 p.m.

   20   BY MS. MILLER:

   21          Q.   All right.     Mr. Quick, now that we got the

   22   exhibit fixed, if you look at the timekeeping slide in

   23   the first paragraph, the bolder letters, it says, "You

   24   must be clocked into Kronos prior to performing work."

   25   Did I read that correctly?




                                EXHIBIT 16 - PAGE 215
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1214 Page 87 of 154

                                                                               123


    1          A.   Yes.

    2          Q.   And that's what you understood Time Warner

    3   Cable's policy to be.          Correct?

    4          A.   It's what the packet says.

    5          Q.   Okay.     The policy says?

    6          A.   Yes.

    7          Q.   Okay.     And it goes on to say, "And you should

    8   not clock out of Kronos until you've completed your work

    9   for the day."       Is that correct?

   10          A.   Again, we didn't clock in and out of Kronos.

   11          Q.   Okay.     But Avaya was connected to Kronos, so if

   12   you log out of Avaya, it would clock you out of Kronos.

   13   Right?

   14          A.   Correct.

   15          Q.   Okay.

   16          A.   And there is circumstances for which we had

   17   to -- which is also notated on here, to finish up calls,

   18   to notate calls, or for callbacks as well.              In that case,

   19   we would have to go into an AUX code.

   20          Q.   Okay.     But you would still be on the clock at

   21   that point.        Correct?

   22          A.   Unless it was after call or a meal break or

   23   another code, so --

   24          Q.   After call didn't clock you out, did it?

   25          A.   I don't believe so.




                                EXHIBIT 16 - PAGE 216
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1215 Page 88 of 154

                                                                                 124


    1          Q.   Okay.     And then it goes on to say, "In addition,

    2   you should not perform any work during meal or rest

    3   breaks."     Did you understand that to be Time Warner

    4   Cable's policy?

    5          A.   Yes.

    6          Q.   Okay.     And then the first sentence of the next

    7   paragraph says, "Off the clock work is strictly

    8   prohibited."       And you understood that to be Time Warner

    9   Cable's policy?

   10          A.   Yes.

   11          Q.   Okay.     Now, let's flip to the next page, the

   12   slide that says "Time Keeping (continued.)"                 And at the

   13   top it says, "In addition to core job functions, work

   14   time includes the following," and then it has a list of

   15   certain bullets underneath that.                 Do you see what I'm

   16   talking about?

   17          A.   Uh-huh.

   18          Q.   Okay.     You see the one, two, three, four -- the

   19   fifth bullet says, "Logging into or out of computer

   20   programs or software application, example, billing, sales

   21   tracking, issue tracking, other computer programs."

   22          A.   Uh-huh.

   23          Q.   Okay.     So you understood that to be work time

   24   where you should be clocked in.                 Correct?

   25          A.   Well, how would you -- how would that work?




                                EXHIBIT 16 - PAGE 217
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1216 Page 89 of 154

                                                                                133


    1   point.      Who would want to work and not get paid for that

    2   time anyways?        Exclamation point.          If you would like to

    3   load your tools before your scheduled shift, you are

    4   allowed to manually clock in using Kronos up to five

    5   minutes before your scheduled start of shift.                Keep in

    6   mind, that once you're scheduled to start, then you

    7   should log into Avaya and immediately begin taking

    8   calls."

    9          A.    Uh-huh.

   10          Q.    Did I read that correctly?

   11          A.    Yes, you did.

   12          Q.    So this says that you were able to clock in five

   13   minutes early and load programs at that point, if you

   14   wanted to do that.         Correct?

   15          A.    According to this, yes.

   16          Q.    Okay.     And then it goes on and says, "Not to

   17   worry if you don't show up early.                We don't require it.

   18   Just make sure that you log in to Avaya at your scheduled

   19   start of shift, launch AAD, and immediately begin taking

   20   calls.      You can load additional tools as you go."            Did I

   21   read that correctly?

   22          A.    Correct.

   23          Q.    Okay.     So this gives -- this was Christina Ridge

   24   giving a number of representatives -- I guess,

   25   communicating the policy that, one, they were allowed to




                                 EXHIBIT 16 - PAGE 218
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1217 Page 90 of 154

                                                                               141


    1   load your programs before clocking in, did you?

    2               MR. MORPHEW:       Objection.       Asked and answered.

    3               THE WITNESS:       Not a policy.      But there was --

    4   not a policy we signed.           But there would have been

    5   something like this.         It would have been handed out

    6   during a meeting or a slide show or a conversation

    7   between a supervisor to have all your tools open.

    8   BY MS. MILLER:

    9          Q.   But did you ever see any policy saying that you

   10   should load your programs before clocking in?

   11               MR. MORPHEW:       Objection.       Asked and answered.

   12               THE WITNESS:       No.

   13   BY MS. MILLER:

   14          Q.   Okay.    Did any supervisor ever tell you that it

   15   was required to load your programs before you clocked

   16   in?

   17          A.   Can you repeat the question, please?

   18          Q.   Did any supervisor ever tell you that it was

   19   required to load programs before clocking in?

   20          A.   Yes.

   21          Q.   Who told you that?

   22          A.   Supervisors.

   23          Q.   Which supervisors?

   24          A.   I would say Maria Jones and Brian Richardson.

   25          Q.   Um, when they told you that you were required to




                                EXHIBIT 16 - PAGE 219
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1218 Page 91 of 154

                                                                                144


    1   testimony.

    2               THE WITNESS:       I never received anything stating

    3   this.

    4   BY MS. MILLER:

    5          Q.   My question is, when you said that supervisors

    6   told you that you were required to load programs off the

    7   clock, that was completely inconsistent -- that

    8   instruction was completely inconsistent with what

    9   Christina Ridge instructed her employees in the e-mail

   10   marked as Exhibit 11.          Correct?

   11          A.   Can you repeat the question, please?

   12          Q.   When your supervisors told you that you were

   13   required to load programs off the clock, that instruction

   14   was completely inconsistent with what Christina Ridge

   15   instructed her employees to do in the e-mail marked as

   16   Exhibit 11?

   17          A.   Correct.

   18          Q.   Okay.    And you agree that any instructions from

   19   a supervisor telling you that you had to load programs

   20   before clocking in violated the strict timekeeping

   21   policies we already went through?

   22          A.   Correct.

   23          Q.   And did you ever raise any issues up the chain?

   24               You said you spoke with your supervisors.             But

   25   did you ever speak with managers?




                                EXHIBIT 16 - PAGE 220
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1219 Page 92 of 154

                                                                               146


    1          Q.    Okay.     Have you ever seen a policy that said

    2   Time Warner Cable won't pay for login time?

    3          A.    No.

    4          Q.    Okay.     And when we talked earlier about where

    5   your address is, you've lived -- oh, I'm sorry.                Let's go

    6   back a second.         Let's backtrack.

    7                So we went through the -- the timekeeping

    8   policies, you know, that said "Don't work off the clock,"

    9   correct, and that loading programs was compensablework

   10   time.       Correct?

   11                MR. MORPHEW:       Objection.       Misstates prior

   12   testimony.

   13                THE WITNESS:       Correct.

   14   BY MS. MILLER:

   15          Q.    Okay.     Did any supervisor ever tell you not to

   16   record your time you worked in violation of this Time

   17   Warner Cable policy?

   18          A.    Can you repeat the question, please?

   19          Q.    Did any supervisor ever tell you not to record

   20   time worked?

   21                MR. MORPHEW:       Objection.       Asked and answered.

   22                THE WITNESS:       No.

   23   BY MS. MILLER:

   24          Q.    Okay.     Did any supervisor ever tell you you were

   25   permitted to work off the clock in violation of the




                                 EXHIBIT 16 - PAGE 221
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1220 Page 93 of 154

                                                                               149


    1   for my 15-minute breaks.           I don't think we were.       Because

    2   I think it was an option of an hour lunch or two 15s and

    3   a half.     So I don't think we were paid for our 15-minute

    4   breaks.

    5          Q.   If I told you that just -- this isn't disputed

    6   in this case, that you were paid for the 15-minute

    7   breaks --

    8          A.   Okay.    Then -- I would believe you then.

    9          Q.   Okay.    But given these timekeeping policies, you

   10   knew that you would be subject to discipline if you ever

   11   told a supervisor you were working off the clock.

   12   Right?

   13          A.   Oh, yeah.

   14          Q.   Okay.    Because you knew that to be against

   15   company policy?

   16          A.   Yeah.

   17          Q.   Okay.    Earlier we talked about your addresses

   18   and where you reside.          You said that you currently reside

   19   in Santee and before you resided in El Cajon.               And you

   20   resided in both during your employment with Time Warner

   21   Cable?

   22          A.   Ahh, I believe so.

   23          Q.   Okay.    And how far is Santee from the -- your

   24   home in Santee from the San Diego call center?

   25          A.   Length or time?




                                EXHIBIT 16 - PAGE 222
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1221 Page 94 of 154

                                                                               158


    1          A.   Can you repeat the question, please?

    2          Q.   Do you have any complaints regarding work you

    3   performed at the end of your shift?

    4          A.   My complaint is in regards to -- at the end of

    5   the work shift there was -- ultimately, you would clock

    6   out on Avaya, and there was times that I had to shut down

    7   programs or send e-mails out and time off the clock,

    8   unpaid, as well as at the beginning.             So it's more time

    9   away from my family, more money -- less money in my

   10   pocket.

   11          Q.   Okay.    Um, are you complaining about anything

   12   with respect to rest breaks in this case?

   13          A.   During rest breaks we'd have phone calls.             I

   14   mean, if you look at my paychecks you'll see that I think

   15   I had one meal penalty in which I was paid for in my time

   16   that I worked there.         And we'd have meetings or even

   17   circumstances where there was phone calls where it went

   18   over the sixth hour and you didn't have your lunch break.

   19   We were never paid meal penalties for those.               Your

   20   supervisor would adjust your time.

   21          Q.   Okay.    So based on what you just said, is

   22   that -- you said that sometimes your -- phone calls would

   23   delay your rest breaks.           Correct?

   24          A.   Correct.

   25          Q.   And that sometimes phone calls would delay your




                                EXHIBIT 16 - PAGE 223
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1222 Page 95 of 154

                                                                               159


    1   meal breaks and you did not receive meal penalties.

    2   Correct?

    3          A.   Correct.

    4          Q.   Okay.    Anything else?

    5          A.   I mean, on a -- it was very minimal but it

    6   affected our breaks too.           I mean, it's not as substantial

    7   as the time before or after.             But during our breaks, I

    8   mean, it --

    9          Q.   What do you mean "it affected our breaks"?

   10          A.   It wasn't like a common occurrence but -- I'm

   11   not -- you know, it's not even worth mentioning.

   12          Q.   Well, if it's part of your claim I'd like to

   13   know because this is our time to discuss it.

   14          A.   I mean -- like I said before, sometimes you'd go

   15   into break and you'd be notating an account or making an

   16   outbound call.

   17          Q.   Okay.    But you were on the clock during your

   18   breaks -- your rest breaks.             Correct?

   19               MR. MORPHEW:       Objection.       Misstates prior

   20   testimony.

   21               THE WITNESS:       Not always.

   22   BY MS. MILLER:

   23          Q.   You were off the clock during --

   24          A.   Sometimes.

   25          Q.   Would you manually clock out in Kronos for your




                                EXHIBIT 16 - PAGE 224
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1223 Page 96 of 154

                                                                               165


    1          A.   No.

    2          Q.   Okay.

    3          A.   I didn't know it was an option.

    4          Q.   Well, you testified earlier that you were aware

    5   that supervisors could adjust punches?

    6          A.   Yes.

    7               MR. MORPHEW:       Objection.       Misstates prior

    8   testimony.

    9               THE WITNESS:       Yes.

   10   BY MS. MILLER:

   11          Q.   Okay.

   12          A.   But I wasn't aware that there was any type of,

   13   "Hey, I need you to do" -- that we could put in a request

   14   for it.

   15   BY MS. MILLER:

   16          Q.   Um, you never saw any policy requiring you to do

   17   any work after clocking out at the end of the day, did

   18   you?

   19               MR. MORPHEW:       Objection.       Asked and answered.

   20               THE WITNESS:       No.

   21   BY MS. MILLER:

   22          Q.   Okay.    And you never complained to your

   23   supervisor or manager about any off the clock work at the

   24   end of the day?

   25          A.   I believe I did.




                                EXHIBIT 16 - PAGE 225
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1224 Page 97 of 154

                                                                               170


    1               THE WITNESS:       I don't believe so.

    2   BY MS. MILLER:

    3          Q.   Okay.    Um -- and what's your understanding of

    4   what constitutes a violation of the rest break

    5   requirements in California law?

    6          A.   You have to be free from work, uninterrupted.

    7          Q.   Okay.    And you're not --

    8               THE REPORTER:       "And you're not"?

    9   BY MS. MILLER:

   10          Q.   You're not alleging that you skipped any rest

   11   breaks, just that you may have taken them a bit late or

   12   done a couple of minutes work during the rest breaks.

   13   Correct?

   14               MR. MORPHEW:       Objection.       Misstates prior

   15   testimony.

   16               THE WITNESS:       I don't believe I ever skipped an

   17   entire break.

   18   BY MS. MILLER:

   19          Q.   Okay.    And you were supposed to take your rest

   20   breaks off the floor.          Right?

   21          A.   Correct.

   22          Q.   Okay.    Did you take your breaks off the floor?

   23          A.   Most of the time I did.             Sometimes -- like I

   24   said, I did have to wrap up something.

   25          Q.   And that would be just a minute or two?




                                EXHIBIT 16 - PAGE 226
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1225 Page 98 of 154

                                                                               171


    1          A.   Approximately.

    2          Q.   Okay.    And typically if your rest breaks were a

    3   couple of minutes later than scheduled, that was because

    4   you were stuck on a call?

    5          A.   Or a team meeting.

    6          Q.   And in that case, it would have been impractical

    7   for you to take your break at the time scheduled?

    8          A.   Correct.

    9          Q.   All right.     And we already talked about your

   10   meal period complaints.           And let me know if I'm not

   11   capturing everything here.            But you are alleging that

   12   your meal periods would sometimes be late?

   13          A.   Correct.

   14          Q.   And you wouldn't receive meal penalties?

   15          A.   Correct.

   16          Q.   Okay.    You're not claiming you ever missed your

   17   lunches?

   18          A.   Never missed an entire lunch.

   19          Q.   Okay.    Okay.     And we went through, um -- we went

   20   through Exhibit 28 earlier, which was the Time Keeping

   21   Policy Acknowledgement, which says a little bit about the

   22   rest breaks and the meal breaks.                And is it your

   23   understanding of company policy that you got two 15 -- if

   24   you were working more than, I guess -- let's see what it

   25   says.    You got two 15-minute rest breaks.              Correct?




                                EXHIBIT 16 - PAGE 227
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1226 Page 99 of 154

                                                                               172


    1          A.   Uh-huh.

    2          Q.   And if you you were working for more than six

    3   hours of work, you got a lunch break of 60 minutes.

    4   Correct?

    5          A.   It was a half hour.

    6          Q.   You got a half hour, not an hour lunch?

    7          A.   I believe you had an option because I remember

    8   at one point in time I got a half hour and two 15s and

    9   then I think it transitioned to an hour later.

   10          Q.   Okay.     So your testimony is that at the

   11   beginning of your employment you think you got a

   12   30-minute lunch but later on you got an hour?

   13          A.   Yes, ma'am.

   14          Q.   Okay.     And you were told that you were required

   15   to take your meal and rest breaks.              Correct?

   16          A.   Yes, ma'am.

   17          Q.   Okay.     They would remind you in meetings and

   18   e-mails and otherwise?

   19          A.   Yes, ma'am.

   20          Q.   Okay.     And you understood that company policy

   21   was that you could not work through, waive your right to

   22   a meal break?

   23          A.   I believe so.       I believe there was some

   24   employees that did sign a meal waiver.

   25          Q.   Do you know if that was with respect to a second




                                EXHIBIT 16 - PAGE 228
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1227 Page 100 of
                                     154
                                                                             173


   1   meal break if you had a longer shift?

   2               MR. MORPHEW:      Objection.       Calls for --

   3   BY MS. MILLER:

   4          Q.   Does that sound a little bit more familiar to

   5   you?

   6               MR. MORPHEW:      Calls for speculation.

   7   BY MS. MILLER:

   8          Q.   Let me rephrase the question.          Let's not worry

   9   about the waiver.

 10                You were aware that company policy was that you

 11    could not work through or during your meal breaks.

 12    Correct?

 13           A.   Correct.

 14           Q.   Okay.   And no one ever told you that you could

 15    delay your lunch break beyond five hours beyond the start

 16    of your shift?

 17           A.   No, they didn't tell us that.          But in the

 18    circumstances that we discussed before, sometimes it did

 19    happen.

 20           Q.   Usually because you were stuck on a call?

 21           A.   Or a team meeting.

 22           Q.   And do you know if you got the meal penalty

 23    payment for those times?

 24           A.   I -- I -- off the top of my head, I can remember

 25    back -- I think I only got one -- paid for one or two




                              EXHIBIT 16 - PAGE 229
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1228 Page 101 of
                                     154
                                                                             174


   1   meal penalties.

   2         Q.    But you remember receiving meal penalties?

   3         A.    Receiving them but not getting paid for them.

   4         Q.    Do you -- what is the difference?           Can you

   5   clarify what you mean?

   6         A.    In the State of California if you don't get a

   7   meal -- if you don't get your lunch break within a

   8   six-hour period they have to pay you another hour's worth

   9   of pay.

 10          Q.    Right.    So when I say "meal penalty," I'm

 11    talking about the meal penalty payment.             You don't --

 12    you're saying you don't remember receiving the meal

 13    penalty payment but you remember taking a late lunch.                 Is

 14    that what you're saying?

 15          A.    Yes, ma'am.

 16          Q.    Okay.    Do you ever recall getting paid a meal

 17    penalty payment?

 18          A.    Once or twice I got paid.

 19          Q.    So you did get paid at least at some point for a

 20    meal penalty payment?

 21          A.    Correct.    But I know it happened more than once

 22    or twice.

 23          Q.    And you're supposed to take your meal break off

 24    the floor too.       Correct?

 25          A.    Yes, ma'am.




                              EXHIBIT 16 - PAGE 230
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1229 Page 102 of
                                     154
                                                                             175


   1         Q.   Okay.    And you complied with that rule?

   2         A.   As often as possible.

   3         Q.   Did you ever request a meal penalty payment that

   4   was not paid to you?

   5         A.   No, ma'am.

   6         Q.   Okay.    So we talked about a couple of the shifts

   7   that you worked.       What I have here is 8 a.m. to 5, 9 to

   8   6, and 5 to 2 a.m.       Does that sound right?

   9         A.   Yes, ma'am.

 10          Q.   Okay.    So when you showed up for whatever shift

 11    you were working you'd receive a schedule that told you

 12    when you were supposed to take your rest breaks and your

 13    meal breaks.      Correct?

 14          A.   No.

 15          Q.   How would you -- but you received a schedule at

 16    some point showing when you were supposed to take your

 17    rest and meal breaks.         Right?

 18          A.   Rest breaks, no.         Meal breaks just had to be

 19    before the sixth hour.         But we did not receive a schedule

 20    on when we should take our breaks.

 21          Q.   Were you given freedom as to choose when to take

 22    your rest breaks?

 23          A.   Yes.

 24          Q.   Were you told that you needed to take one rest

 25    break before -- about two hours before -- or after




                              EXHIBIT 16 - PAGE 231
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1230 Page 103 of
                                     154
                                                                               176


   1   arriving for your shift and about two hours after

   2   returning from lunch?

   3         A.    It's a stressful environment, so sometimes if

   4   you took a really bad call and it was an hour into your

   5   shift or you just weren't feeling it that day, it was

   6   five minutes into your shift, you could do it.                 But it

   7   was encouraged every two hours to take a break.

   8         Q.    Okay.   And your meal breaks were typically

   9   scheduled within three and a half to four and a half

 10    hours into your shift.         Correct?

 11          A.    No.   I'd say after the fifth hour but no later

 12    than the sixth hour unless you went over with a phone

 13    call or a team meeting.

 14          Q.    If your records reflect that -- let me give you

 15    an example.       For your 8 o'clock shift -- when you were

 16    working the 8 o'clock shift, your Kronos records reflect

 17    that you would typically take lunch around 11:30 to 12:30

 18    each day.     That would be because you were scheduled that

 19    day -- or for those times on that day.              Correct?

 20                MR. MORPHEW:      Objection.       Incomplete

 21    hypothetical.

 22                THE WITNESS:      No.    I took -- when I worked the

 23    evening shift I took my breaks strategically at a certain

 24    time because our system would go down for 13 -- excuse me

 25    -- 15 to 30 minutes every night.               And I knew that people




                              EXHIBIT 16 - PAGE 232
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1231 Page 104 of
                                     154
                                                                             177


   1   would call back.       So I specifically took my break around

   2   that time so my numbers wouldn't be affected.

   3   BY MS. MILLER:

   4         Q.    What time was that?

   5         A.    I'd say approximately 11:30 to 12 o'clock at

   6   night.     Closer to 12, because the system would go down

   7   every night at 12 o'clock.

   8         Q.    Would you clock out for that time?

   9         A.    I'd take my lunch break.

 10          Q.    If your records reflected that when you were

 11    working the 5 p.m. shift you usually actually took your

 12    meal break around 9 p.m., would you have any reason to

 13    dispute that?

 14          A.    Whatever the records show is probably what it

 15    is.   But if I could -- I know that I -- when I -- if you

 16    see a pattern of me clocking down, it's not because I was

 17    told to take a break at that time.              When I worked the

 18    night shift, I clocked out at a certain time every night

 19    because the system went down.

 20          Q.    Okay.   So you would choose to wait until the

 21    system was going down and delay your lunch break until

 22    then so that your numbers wouldn't be affected?

 23          A.    Correct.

 24                MR. MORPHEW:      Objection.       Misstates testimony.

 25    BY MS. MILLER:




                              EXHIBIT 16 - PAGE 233
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1232 Page 105 of
                                     154
                                                                             179


   1         Q.    Okay.

   2         A.    But there was no schedule.

   3         Q.    Got it.

   4         A.    And it wasn't on a consistent, regular basis.

   5   The goal was to take your lunch by the sixth hour.                They

   6   make it seem like you would be disciplined if you -- that

   7   you'd be penalized if you didn't take your lunch by the

   8   sixth hour.

   9         Q.    Okay.     And you were never told to take a lunch

 10    after the sixth hour, were you?

 11          A.    If the meeting went over, yes, we were told to

 12    take -- "As soon as this meeting is over, take a lunch."

 13    So yes.     Or, if you're on a phone call, "Wrap up the call

 14    and then go on your lunch."

 15          Q.    But the policy didn't allow you to take a break

 16    after your sixth hour.          Right?      I'm sorry.   Let me strike

 17    that.      Let me rephrase that.

 18                The policy required you to take a lunch before

 19    the sixth hour.       Correct?

 20          A.    Correct.

 21          Q.    Okay.     Are you aware of any occasion where your

 22    supervisor knew you had no opportunity at all to take a

 23    lunch before the sixth hour but didn't pay you a

 24    penalty?

 25          A.    Am I aware of a specific situation in which that




                               EXHIBIT 16 - PAGE 234
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1233 Page 106 of
                                     154
                                                                             180


   1   happened?

   2         Q.    Uh-huh.

   3         A.    Not a specific situation.

   4         Q.    Okay.     Did you ever take a meal break that was

   5   less than 30 minutes?

   6         A.    I would say yes, because there was a

   7   circumstances where I was wrapping up a call and notating

   8   and it broke into my break period.

   9         Q.    If you had an hour lunch that day, though, it

 10    wouldn't have affected your -- you still would have had

 11    more than 30 minutes for a lunch.               Right?

 12          A.    Correct.

 13                MR. MORPHEW:       Objection.       Incomplete

 14    hypothetical.

 15                THE WITNESS:       Correct.

 16    BY MS. MILLER:

 17          Q.    Okay.     And would you ever have been -- asked to

 18    be paid for the time if -- you spent notating after a

 19    call before your lunch break?

 20          A.    Had I known now -- had I knew then what I knew

 21    now, yeah, I would have.

 22          Q.    Okay.     But you don't recall any instance where

 23    you did ask?

 24          A.    No.

 25          Q.    Okay.     And are you familiar with an adherence




                               EXHIBIT 16 - PAGE 235
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1234 Page 107 of
                                     154
                                                                             182


   1         A.    If it was, then I don't recognize "adherence" as

   2   being what we called it.          But if you tell me more about

   3   it, I might recognize it a little bit more.

   4         Q.    Okay.   So you don't recall -- you were never --

   5   if you don't really remember what adherence is, you can't

   6   remember if you were ever coached on it or anything like

   7   that?

   8         A.    Can you elaborate on it a little bit more?

   9         Q.    Well, if you don't recall, you don't recall.

 10          A.    I mean, we were coached on lots of things.             So,

 11    I mean -- if you can elaborate on the question maybe I

 12    might recognize it a little bit more.

 13          Q.    We'll just move on.         As your meal period

 14    approached, did any supervisor ever tell you you couldn't

 15    be relieved of your duties and needed to continue to

 16    work?

 17                MR. MORPHEW:      Objection.       Incomplete

 18    hypothetical.

 19                THE WITNESS:      Was I ever told that I couldn't

 20    go -- no.     We were told to wrap up the call and then go

 21    on break.

 22    BY MS. MILLER:

 23          Q.    Okay.

 24          A.    I mean, when you're in a position where you're

 25    on the phone with somebody, it's not like "I'm going to




                              EXHIBIT 16 - PAGE 236
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1235 Page 108 of
                                     154
                                                                             183


   1   go on lunch."       It's not like you're in a restaurant.

   2   "Hi, I'm Suzie, your server.            Phil is going to be taking

   3   over while I go on break."           No.       I mean, you have to

   4   finish the call and then go on break.

   5         Q.   Okay.

   6         A.   In other words, I couldn't transfer it and then

   7   go on break.

   8         Q.   Right.     And if you were stuck on a call and you

   9   were coming up on your break, did your computer -- did

 10    the system give you any audio -- audio or visual, I

 11    guess, prompt to tell you "Time to go on your break"?

 12          A.   No.

 13          Q.   Okay.     So we spoke earlier about how your

 14    average handling call times were around, say, 10 minutes.

 15    So sometimes if you were on a call -- and sometimes you

 16    were on a call and your meal break was approaching or

 17    your rest break was approaching, and so you'd go into AUX

 18    code and it would stop further calls, assuming that Avaya

 19    was working correctly?

 20          A.   Correct.

 21          Q.   And this is why it would be impractical to take

 22    your lunch break as scheduled because you'd have to

 23    finish that call before you could go on your break?

 24          A.   Correct.

 25          Q.   Okay.     And you'd take your break as soon as that




                              EXHIBIT 16 - PAGE 237
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1236 Page 109 of
                                     154
                                                                             184


   1   call was over?

   2         A.   After wrapping up the call, yes.

   3         Q.   Okay.    So let's talk about rest breaks only.

   4   Um, your supervisor always told you you must take your

   5   rest breaks.      Right?

   6         A.   Correct.

   7         Q.   Okay.    And if you didn't take your breaks on

   8   time your supervisor would try to remind you?

   9              MR. MORPHEW:       Objection.       Incomplete

 10    hypothetical.

 11               THE WITNESS:       You're not talking about meal

 12    breaks, you're talking about --

 13    BY MS. MILLER:

 14          Q.   I'm talking about rest breaks.

 15          A.   Rest breaks were never really -- "Did you take

 16    your break yet?"       No, it was never -- it was never --

 17    that was never something they checked on or asked.

 18          Q.   Okay.    It was your responsibility to make sure

 19    that you took your breaks on time?

 20          A.   Yeah.    And you took them when you wanted to.

 21          Q.   Okay.    And you could be coached or disciplined

 22    if you skipped a rest break?

 23          A.   I imagine so.       I never knew or heard of anybody

 24    being written up for it.

 25          Q.   Okay.    And no supervisor ever asked you or told




                              EXHIBIT 16 - PAGE 238
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1237 Page 110 of
                                     154
                                                                             185


   1   you that you needed to skip a rest break, did they

   2         A.    Ask me to a skip a break, no.

   3         Q.    What about did a supervisor ever tell you to

   4   skip a rest break?

   5         A.    Skip a rest break?         We were never asked to skip

   6   any breaks.      Just sometimes our break time was

   7   interrupted or prolonged due to phone calls or team

   8   meetings.

   9         Q.    Okay.   And now let's talk about meal breaks.

 10    You're aware that company policy is that -- we already

 11    went over this -- that you were supposed to take your

 12    meal breaks.      Correct?

 13          A.    Correct.

 14          Q.    Okay.   And your supervisor told you you must

 15    take your meal breaks.         Correct?

 16          A.    Correct.

 17                MR. MORPHEW:      Objection.       Misstates prior

 18    testimony.

 19                THE WITNESS:      Correct.

 20    BY MS. MILLER:

 21          Q.    Okay.   And if you didn't take your breaks on

 22    time your supervisor -- your meal breaks on time, your

 23    supervisor would remind you?

 24                MR. MORPHEW:      Objection.       Misstates prior

 25    testimony.




                              EXHIBIT 16 - PAGE 239
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1238 Page 111 of
                                     154
                                                                             186


   1               THE WITNESS:      No.

   2   BY MS. MILLER:

   3          Q.   You were responsible for making sure you took

   4   your break before the sixth hour, you said?

   5          A.   Yes, ma'am.

   6          Q.   Okay.   And if you skipped a meal break, you

   7   could be disciplined?

   8          A.   Yes, ma'am.

   9          Q.   Okay.

 10                MR. OZMER:     We're coming up on an hour, can we

 11    take a break?

 12                MS. MILLER:     That's fine.

 13                THE VIDEOGRAPHER:        This is the end of media No.

 14    2.     The time is 2:55 p.m.        We are now off the record.

 15                (Recess taken.)

 16                THE VIDEOGRAPHER:        This the beginning of media

 17    No. 3 in the deposition of Brent Quick.             The time is 3:03

 18    p.m.    We are back on the record.

 19    BY MS. MILLER:

 20           Q.   All right.     Mr. Quick, during your employment

 21    with Time Warner Cable you were paid hourly.              Correct?

 22           A.   Hourly plus a sales bonus.

 23           Q.   Okay.   And you were paid every two weeks?

 24           A.   Yes.

 25           Q.   Okay.   And TWC would provide you with a wage




                              EXHIBIT 16 - PAGE 240
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1239 Page 112 of
                                     154
                                                                             192


   1                         C E R T I F I C A T E

   2

   3                I, RENEE K. PAPIERNIAK, a Certified Shorthand

   4   Reporter, do hereby certify:

   5                That the foregoing proceedings were taken

   6   before me at the time and place therein set forth,

   7   At which time the witness was put under oath by me;

   8                That the testimony of the witness, the

   9   questions propounded, and all objections and statements

 10    made at the time of the examination were recorded

 11    stenographically by me and were thereafter transcribed;

 12                 That the foregoing is a true and correct

 13    transcript of my shorthand notes so taken.

 14                 I further certify that I am not a relative or

 15    employee of any attorney of the parties, nor

 16    financially interested in the action.

 17                 I declare under penalty of perjury under the

 18    laws of California that the foregoing is true and

 19    correct.     Dated this 7th day of January, 2019.

 20

 21

 22

 23

 24    _________________________________________

 25    RENEE K. PAPIERNIAK, CSR NO. 7056




                              EXHIBIT 16 - PAGE 241
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1240 Page 113 of
                                     154




         EXHIBIT 17


                              EXHIBIT 17 - PAGE 242
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1241 Page 114 of
                                                                      DEPOSITION                                               ^
                                     154                                EXHIBIT
                                                                               .     -
                                                                                                    - ■ C.              <i£    s
                                                                                                   ; - V-
                  Time                  ■1^                                                                     1   Civci^k^
                  Warner.                                                                                                      N,
                  Cable' “•   TIME KEEPING POLICY ACKNOWLEDGEMENT ;:
                                                                                     • —- -   • -i-^,
                                                                                         V-

        Time Warner Cable employees use an electronic timecard system (Xronos) to track their time worked
        and time off. The actual method of accessing this system (personal computer, telephone, etc.) varies
        depending upon the department and employee location. All hours worked, benefit and leave time must
        be accurately reflected on the timecard.


       The electronic timecard must be approved at the end of each pay period by both the employee and the
       supervisor. The "'electronic signature" in Kronos acts the same as a written signature, and it indicates
       that both the employee and the supervisor know what time is entered on the timecard and
       acknowledge that the time entered Is correct. An Incorrect timecard should never be approved.



       Additionally, Time Warner Cable has a strict time keeping policy regarding nonexempt (hourty)
       employees. All employees are to take paid rest breaks, 15 minutes for each four hours of work.
       Employees must also take an unpaid lunch break of 60 minutes during each shift of she hours or more.
       Employees are never to "punch out" and keep working (otherwise known as "working off the clock").
       Working off the dock is strictly prohibited.


       Misrepresentation of hours worked, forgery, or other tampering with these records is a violation of the
       law and any employee found to have engaged in this behavior will be subfect to corrective action, up to
       and including termination of employment.


       By signing tl>e beiow, I acknowledge that I understand Time Warner Cable's Time Keeping Policy. I
       understand that:
           1.   I am responsible for monitoring my timecard and keeping it up-to-date during each pay period.
           2.   I acknowledge that I must take scheduled breaks.
           3.   I acknowledge that I must approve my timecard at the end of every pay period.
           4.   I further acknowledge that 1 must request timecard corrections in writing from my supervisor
                within one pay period of the date of an error or the date that an error was first noticed.




       Employee Signature



       Print Employee Name

            <,0                                                      /d~762^
       Location                                                     PS ID#




                                                                                              Rev. 02/05/2008,11/6/13



     CONFIDENTIAL                                                                                            QUICK000012

                                              EXHIBIT 17 - PAGE 243
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1242 Page 115 of
                                     154




         EXHIBIT 18


                              EXHIBIT 18 - PAGE 244
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:42:11 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1243        Page 116  of
 Time Period:                    5/02/2014 - 3/25/2016                                          Executed on:            8/22/2017 11:41AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
                                                           LE
6/19/2014                                 7:31:00 AM                      11:30:00 AM                                                                                4:00     272:15
                                                           US
6/19/2014                                 12:31:00 PM                     4:30:00 PM                                                                                 4:00     276:15
                                                           LE
6/20/2014                                 7:30:00 AM                      12:00:00 PM                                                                                4:30     280:45
                                                           US
6/20/2014                                 1:01:00 PM                      4:31:00 PM                                                                                 3:30     284:15
                                                           LE
6/23/2014                                 7:42:00 AM                      11:59:00 AM                                                                                4:15     288:30
                                                           US
6/23/2014                                 12:59:00 PM                     4:31:00 PM                                                                                 3:30     292:00
                                                           LE
6/23/2014       12:00 AM       Leave Without Pay                                                                        0:15                                                  292:15
                                          Tardy
6/24/2014                                 7:30:00 AM                      11:42:00 AM                                                                                4:15     296:30
                                                           US
6/24/2014                                 12:43:00 PM                     4:30:00 PM                                                                                 3:45     300:15
                                                           LE
6/25/2014                                 7:32:00 AM                      11:54:00 AM                                                                                4:30     304:45
                                                           US
6/25/2014                                 12:49:00 PM                     4:34:00 PM                                                                                 3:30     308:15
                                                           LE
6/26/2014                                 7:45:00 AM                      12:00:00 PM                                                                                4:15     312:30
                                                           US
6/26/2014                                 1:00:00 PM                      8:00:00 PM                                                                                 7:00     319:30
                                                           LE
6/27/2014                                 7:30:00 AM                      11:37:00 AM                                                                                4:00     323:30
                                                           US
6/27/2014                                 12:37:00 PM                     4:31:00 PM                                                                                 4:00     327:30
                                                           LE
6/30/2014                                 7:30:00 AM                      12:00:00 PM                                                                                4:30     332:00
                                                           US
6/30/2014                                 1:00:00 PM                      4:30:00 PM                                                                                 3:30     335:30
                                                           LE
7/1/2014                                  5:00:00 PM                      8:58:00 PM                                                                                 4:00     339:30
                                                           US
                 CONFIDENTIAL                                                           EXHIBIT 18 - PAGE 245                                                QUICK000146
                                                                                                                                                                                Page 5
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:42:11 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1244        Page 117  of
 Time Period:                    5/02/2014 - 3/25/2016                                          Executed on:            8/22/2017 11:41AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
7/1/2014                                  9:56:00 PM                      12:00:00 AM                                                                                2:00     341:30
                                                           LE
7/2/2014                                  12:00:00 AM                     2:02:00 AM                                                                                 2:00     343:30
7/2/2014                                  4:59:00 PM                      9:04:00 PM                                                                                 4:00     347:30
                                                           US
7/2/2014                                  9:55:00 PM                      12:00:00 AM                                                                                2:15     349:45
                                                           LE
7/3/2014                                  12:00:00 AM                     2:03:00 AM                                                                                 2:00     351:45
7/3/2014                                  5:00:00 PM                      7:00:00 PM                                                                                 2:00     353:45
                                                           US
                                          I: Accelerated Payroll
7/3/2014                                  8:00:00 PM                      12:00:00 AM                                                                                4:00     357:45
                                                           LE
7/4/2014                                  4:59:00 PM                      9:08:00 PM                                                                                 4:15     362:00
                                                           US
7/4/2014                                  10:01:00 PM                     12:00:00 AM                                                                                1:45     363:45
                                                           LE
7/4/2014        12:00 AM       Holiday No Consec                                                                        8:00                                                  371:45
7/5/2014                                12:00:00 AM                       2:00:00 AM                                                                                 2:00     373:45
7/5/2014                                  4:59:00 PM                      9:01:00 PM                                                                                 4:00     377:45
                                                           US
7/5/2014                                  9:56:00 PM                      12:00:00 AM                                                                                2:00     379:45
                                                           LE
7/6/2014                                  12:00:00 AM                     2:18:00 AM                                                                                 2:15     382:00
7/7/2014                                  4:59:00 PM                      9:07:00 PM                                                                                 4:00     386:00
                                                           US
7/7/2014                                  9:57:00 PM                      12:00:00 AM                                                                                2:15     388:15
                                                           LE
7/8/2014                                  12:00:00 AM                     2:10:00 AM                                                                                 2:15     390:30
7/8/2014                                  5:00:00 PM                      8:28:00 PM                                                                                 3:30     394:00
                                                           US
7/8/2014                                  9:28:00 PM                      12:00:00 AM                                                                                2:30     396:30
                                                           LE
7/9/2014                                  12:00:00 AM                     2:12:00 AM                                                                                 2:15     398:45
7/9/2014                                  4:59:00 PM                      9:01:00 PM                                                                                 4:00     402:45
                                                           US
7/9/2014                                  9:28:00 PM                      12:00:00 AM                                                                                2:30     405:15
                 CONFIDENTIAL                                                           EXHIBIT 18 - PAGE 246                                                QUICK000147
                                                                                                                                                                                Page 6
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:42:11 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1245        Page 118  of
 Time Period:                    5/02/2014 - 3/25/2016                                          Executed on:            8/22/2017 11:41AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
                                          I: Authorized OT
7/9/2014        12:00 AM       Overtime                                                                                 6:00
      DB73A14700/1806/310000/150SH30/1086820/000/000
7/10/2014                                 12:00:00 AM                     2:12:00 AM                                                                                 2:15     407:30
7/12/2014                                 4:59:00 PM                      9:03:00 PM                                                                                 4:00     411:30
                                                           US
7/12/2014                                 9:30:00 PM                      12:00:00 AM                                                                                2:30     414:00
                                          I: Authorized OT
7/13/2014                                 12:00:00 AM                     2:02:00 AM                                                                                 2:00     416:00
7/13/2014                                 4:58:00 PM                      9:01:00 PM                                                                                 4:00     420:00
                                                           US
7/13/2014                                 10:00:00 PM                     12:00:00 AM                                                                                2:00     422:00
                                                           LE
7/14/2014                                 12:00:00 AM                     2:50:00 AM                                                                                 2:45     424:45
7/14/2014                                 4:58:00 PM                      9:32:00 PM                                                                                 4:30     429:15
                                                           US
7/14/2014                                 10:30:00 PM                     12:00:00 AM                                                                                1:30     430:45
                                                           LE
7/15/2014                                 12:00:00 AM                     2:00:00 AM                                                                                 2:00     432:45
7/15/2014                                 5:00:00 PM                      9:03:00 PM                                                                                 4:00     436:45
                                                           US
7/15/2014                                 9:58:00 PM                      12:00:00 AM                                                                                2:00     438:45
                                                           LE
7/16/2014                                 12:00:00 AM                     2:00:00 AM                                                                                 2:00     440:45
7/16/2014                                 5:00:00 PM                      9:10:00 PM                                                                                 4:15     445:00
                                                           US
7/16/2014                                 10:01:00 PM                     12:00:00 AM                                                                                2:00     447:00
                                                           LE
7/17/2014                                 12:00:00 AM                     2:08:00 AM                                                                                 2:15     449:15
7/19/2014                                 4:56:00 PM                      9:02:00 PM                                                                                 4:00     453:15
                                                           US
7/19/2014                                 9:59:00 PM                      12:00:00 AM                                                                                2:00     455:15
                                                           LE
7/20/2014                                 12:00:00 AM                     2:12:00 AM                                                                                 2:15     457:30
7/20/2014                                 5:00:00 PM                      9:14:00 PM                                                                                 4:15     461:45
                                                           US
7/20/2014                                 10:01:00 PM                     12:00:00 AM                                                                                2:00     463:45
                 CONFIDENTIAL                                                           EXHIBIT 18 - PAGE 247                                                QUICK000148
                                                                                                                                                                                Page 7
 Time Detail                                                                               Data Up to Date:        8/22/2017 11:42:11 AM
                                 Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1246        Page 119  of
 Time Period:               5/02/2014 - 3/25/2016                                          Executed on:            8/22/2017 11:41AM GMT-04:00
                                                                      154
 Query:                     Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time         Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                      Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                  Comment                                Xfr: Work Rule
                                                      LE
7/21/2014                            12:00:00 AM                     2:25:00 AM                                                                                 2:30     466:15
7/21/2014                            4:59:00 PM                      9:14:00 PM                                                                                 4:15     470:30
                                                      US
7/21/2014                            9:59:00 PM                      12:00:00 AM                                                                                2:00     472:30
                                                      LE
7/22/2014                            12:00:00 AM                     2:16:00 AM                                                                                 2:15     474:45
7/22/2014                            5:01:00 PM                      9:00:00 PM                                                                                 4:00     478:45
                                                      US
7/22/2014                            9:31:00 PM                      12:00:00 AM                                                                                2:30     481:15
7/23/2014                            12:00:00 AM                     2:15:00 AM                                                                                 2:15     483:30
7/23/2014                            5:00:00 PM                      8:59:00 PM                                                                                 4:00     487:30
                                                      US
7/23/2014                            9:30:00 PM                      12:00:00 AM                                                                                2:30     490:00
7/24/2014                            12:00:00 AM                     2:02:00 AM                                                                                 2:00     492:00
7/26/2014                            5:01:00 PM                      9:00:00 PM                                                                                 4:00     496:00
                                                      US
7/26/2014                            9:30:00 PM                      12:00:00 AM                                                                                2:30     498:30
7/27/2014                            12:00:00 AM                     2:00:00 AM                                                                                 2:00     500:30
7/27/2014                            4:58:00 PM                      9:01:00 PM                                                                                 4:00     504:30
                                                      US
7/27/2014                            9:28:00 PM                      12:00:00 AM                                                                                2:30     507:00
7/28/2014                            12:00:00 AM                     2:00:00 AM                                                                                 2:00     509:00
7/28/2014                            4:57:00 PM                      9:01:00 PM                                                                                 4:00     513:00
                                                      US
7/28/2014                            10:00:00 PM                     12:00:00 AM                                                                                2:00     515:00
                                                      LE
7/29/2014                            12:00:00 AM                     2:00:00 AM                                                                                 2:00     517:00
7/29/2014                            4:59:00 PM                      9:08:00 PM                                                                                 4:15     521:15
                                                      US
7/29/2014                            9:59:00 PM                      12:00:00 AM                                                                                2:00     523:15
                                                      LE
7/30/2014                            12:00:00 AM                     2:07:00 AM                                                                                 2:00     525:15
7/30/2014                            5:37:00 PM                      9:12:00 PM                                                                                 3:45     529:00
                                                      US
                                     I: Tardy
                CONFIDENTIAL                                                       EXHIBIT 18 - PAGE 248                                                QUICK000149
                                                                                                                                                                           Page 8
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:42:11 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1247        Page 120  of
 Time Period:                    5/02/2014 - 3/25/2016                                          Executed on:            8/22/2017 11:41AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
7/30/2014                                 10:02:00 PM                     12:00:00 AM                                                                                2:00     531:00
                                                           LE
7/30/2014       12:00 AM       Leave Without Pay                                                                        0:15                                                  531:15
7/31/2014                              12:00:00 AM                        2:00:00 AM                                                                                 2:00     533:15
8/2/2014                                  4:57:00 PM                      8:45:00 PM                                                                                 3:45     537:00
                                                           US
8/2/2014                                  9:44:00 PM                      12:00:00 AM                                                                                2:15     539:15
                                                           LE
8/3/2014                                  12:00:00 AM                     2:05:00 AM                                                                                 2:00     541:15
8/3/2014                                  4:58:00 PM                      9:00:00 PM                                                                                 4:00     545:15
                                                           US
8/3/2014                                  10:00:00 PM                     12:00:00 AM                                                                                2:00     547:15
                                                           LE
8/4/2014                                  12:00:00 AM                     2:00:00 AM                                                                                 2:00     549:15
8/4/2014                                  4:56:00 PM                      9:03:00 PM                                                                                 4:00     553:15
                                                           US
8/4/2014                                  10:01:00 PM                     12:00:00 AM                                                                                2:00     555:15
                                                           LE
8/5/2014                                  12:00:00 AM                     2:09:00 AM                                                                                 2:15     557:30
8/5/2014                                  4:56:00 PM                      8:59:00 PM                                                                                 4:00     561:30
                                                           US
8/5/2014                                  9:59:00 PM                      12:00:00 AM                                                                                2:00     563:30
                                                           LE
8/6/2014                                  12:00:00 AM                     2:00:00 AM                                                                                 2:00     565:30
8/6/2014        12:00 AM       Sick Time                                                                                8:00                                                  573:30
8/9/2014                               5:00:00 PM                         9:00:00 PM                                                                                 4:00     577:30
                                                           US
8/9/2014                                  10:00:00 PM                     12:00:00 AM                                                                                2:00     579:30
                                                           LE
8/10/2014                                 12:00:00 AM                     2:00:00 AM                                                                                 2:00     581:30
8/10/2014                                 5:02:00 PM                      9:04:00 PM                                                                                 4:00     585:30
                                                           US
8/10/2014                                 10:00:00 PM                     12:00:00 AM                                                                                2:00     587:30
                                                           LE
8/11/2014                                 12:00:00 AM                     2:00:00 AM                                                                                 2:00     589:30
8/11/2014                                 4:58:00 PM                      8:59:00 PM                                                                                 4:00     593:30
                                                           US
                 CONFIDENTIAL                                                           EXHIBIT 18 - PAGE 249                                                QUICK000150
                                                                                                                                                                                Page 9
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1248 Page 121 of
                                     154




         EXHIBIT 19


                              EXHIBIT 19 - PAGE 250
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:20:37 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1249        Page 122  of
 Time Period:                    12/23/2011 - 5/13/2016                                         Executed on:            8/22/2017 11:20AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule




REDACTED
4/20/2013                                 12:00:00 AM                     12:34:00 AM                                                                                0:30    2870:15
                                                                                        LV
4/22/2013                                 3:29:00 PM                      7:40:00 PM                                                                                 4:15    2874:30
                                                           US
4/22/2013                                 8:35:00 PM                      12:00:00 AM                                                                                3:15    2877:45
                                                           LE
4/23/2013                                 12:00:00 AM                     12:32:00 AM                                                                                0:30    2878:15
4/23/2013       12:00 AM       ADMN-Personal Time                                                                       8:00                                                 2886:15
4/24/2013       12:00 AM       ADMN-Leave Without Pay                                                                   8:00                                                 2894:15
4/26/2013       12:00 AM       ADMN-Leave Without Pay                                                                   8:00                                                 2902:15
4/27/2013       12:00 AM       ADMN-Leave Without Pay                                                                   8:00                                                 2910:15
4/30/2013       12:00 AM       ADMN-Leave Without Pay                                                                   0:30                                                 2910:45
4/30/2013       12:00 AM       ADMN-Personal Time                                                                       0:30                                                 2911:15
4/30/2013       12:00 AM       ADMN-Sick Time                                                                           7:00                                                 2918:15
5/6/2013                             3:25:00 PM                           7:30:00 PM                                                                                 4:00    2922:15
                                                           US
5/6/2013                                  8:33:00 PM                      12:00:00 AM                                                                                3:30    2925:45
                                                           LE
5/7/2013                                  12:00:00 AM                     12:31:00 AM                                                                                0:30    2926:15
5/7/2013                                  3:26:00 PM                      7:30:00 PM                                                                                 4:00    2930:15
                                                           LV
5/7/2013                                  8:29:00 PM                      12:00:00 AM                                                                                3:30    2933:45
                 CONFIDENTIAL                                                           EXHIBIT 19 - PAGE 251                                              LUTACK000281
                                                                                                                                                                               Page 40
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:20:37 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1250        Page 123  of
 Time Period:                    12/23/2011 - 5/13/2016                                         Executed on:            8/22/2017 11:20AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
                                                           LE
5/8/2013                                  12:00:00 AM                     12:32:00 AM                                                                                0:30    2934:15
                                                                                        LV
5/8/2013                                  3:13:00 PM                      8:10:00 PM                                                                                 5:00    2939:15
                                                           LV
5/8/2013                                  9:10:00 PM                      12:00:00 AM                                                                                2:45    2942:00
                                                           LE
5/9/2013                                  12:00:00 AM                     12:31:00 AM                                                                                0:30    2942:30
                                                                                        LV
5/9/2013                                  3:26:00 PM                      7:31:00 PM                                                                                 4:00    2946:30
                                                           LV
5/9/2013                                  8:33:00 PM                      9:40:00 PM                                                                                 1:15    2947:45
                                                       LE                               EV
5/9/2013        12:00 AM       Other Un-worked Pay (historical date:                                                    8:00
                               4/25/2013)
      DB73A19510/1806/310000/150SH30/1134442/000/000
5/9/2013        12:00 AM       Overtime (historical date: 4/12/2013)                                                    -0:15
      DB73A19510/1806/310000/150SH30/1135914/000/000
5/9/2013        12:00 AM       Regular (historical date: 4/12/2013)                                                     -0:30
      DB73A19510/1806/310000/150SH30/1135914/000/000
5/9/2013        12:00 AM       Shift2 (historical date: 4/12/2013)                                                      -0:30
      DB73A19510/1806/310000/150SH30/1135914/000/000
5/10/2013       12:00 AM       ADMN-Leave Without Pay                                                                   8:00                                                 2955:45
5/11/2013       12:00 AM       ADMN-Leave Without Pay                                                                   8:00                                                 2963:45
5/13/2013                            3:27:00 PM                           7:27:00 PM                                                                                 4:00    2967:45
                                                           US
5/13/2013                                 8:26:00 PM                      12:00:00 AM                                                                                3:30    2971:15
                                                           LE
5/14/2013                                 12:00:00 AM                     12:35:00 AM                                                                                0:30    2971:45
5/14/2013                                 3:31:00 PM                      7:26:00 PM                                                                                 4:00    2975:45
                                                           LV
5/14/2013                                 8:26:00 PM                      12:00:00 AM                                                                                3:30    2979:15
                                                           LE
5/15/2013                                 12:00:00 AM                     12:34:00 AM                                                                                0:30    2979:45
                                                                                        LV
5/15/2013                                 3:27:00 PM                      8:00:00 PM                                                                                 4:30    2984:15
                                                           LV
5/15/2013                                 9:00:00 PM                      12:00:00 AM                                                                                3:00    2987:15
                 CONFIDENTIAL                              LE                           EXHIBIT 19 - PAGE 252                                              LUTACK000282
                                                                                                                                                                               Page 41
 Time Detail                                                                               Data Up to Date:        8/22/2017 11:20:37 AM
                                 Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1251        Page 124  of
 Time Period:               12/23/2011 - 5/13/2016                                         Executed on:            8/22/2017 11:20AM GMT-04:00
                                                                      154
 Query:                     Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time         Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                      Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                  Comment                                Xfr: Work Rule
5/16/2013                            12:00:00 AM                     12:30:00 AM                                                                                0:30    2987:45
                                                                                   LV
5/16/2013                            3:26:00 PM                      7:41:00 PM                                                                                 4:15    2992:00
                                                      LV
5/16/2013                            8:42:00 PM                      12:00:00 AM                                                                                3:15    2995:15
                                                      LE
5/17/2013                            12:00:00 AM                     12:37:00 AM                                                                                0:30    2995:45
                                                                                   LV
5/17/2013                            3:28:00 PM                      8:35:00 PM                                                                                 5:00    3000:45
                                                      LV
5/17/2013                            9:35:00 PM                      12:00:00 AM                                                                                2:30    3003:15
                                                      LE
5/18/2013                            12:00:00 AM                     12:44:00 AM                                                                                0:45    3004:00
                                                                                   LV
5/20/2013                            3:25:00 PM                      7:27:00 PM                                                                                 4:00    3008:00
                                                      US
5/20/2013                            8:26:00 PM                      12:00:00 AM                                                                                3:30    3011:30
                                                      LE
5/21/2013                            12:00:00 AM                     12:37:00 AM                                                                                0:30    3012:00
5/21/2013                            3:25:00 PM                      7:38:00 PM                                                                                 4:15    3016:15
                                                      LV
5/21/2013                            8:40:00 PM                      12:00:00 AM                                                                                3:15    3019:30
                                                      LE
5/22/2013                            12:00:00 AM                     12:30:00 AM                                                                                0:30    3020:00
                                                                                   LV
5/22/2013                            3:25:00 PM                      7:50:00 PM                                                                                 4:15    3024:15
                                                      LV
5/22/2013                            8:38:00 PM                      12:00:00 AM                                                                                3:30    3027:45
                                                      LE
5/23/2013                            12:00:00 AM                     12:37:00 AM                                                                                0:30    3028:15
                                                                                   LV
5/23/2013                            3:25:00 PM                      7:30:00 PM                                                                                 4:00    3032:15
                                                      LV
5/23/2013                            8:30:00 PM                      12:00:00 AM                                                                                3:30    3035:45
                                                      LE
5/24/2013                            12:00:00 AM                     12:30:00 AM                                                                                0:30    3036:15
                                                                                   LV
                CONFIDENTIAL                                                       EXHIBIT 19 - PAGE 253                                              LUTACK000283
                                                                                                                                                                          Page 42
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:20:37 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1252        Page 125  of
 Time Period:                    12/23/2011 - 5/13/2016                                         Executed on:            8/22/2017 11:20AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
5/24/2013                                 3:31:00 PM                      7:25:00 PM                                                                                 4:00    3040:15
                                                           LV
5/24/2013                                 8:28:00 PM                      12:00:00 AM                                                                                3:30    3043:45
                                                           LE
5/25/2013                                 12:00:00 AM                     12:30:00 AM                                                                                0:30    3044:15
                                                                                        LV
5/27/2013                                 3:25:00 PM                      7:48:00 PM                                                                                 4:15    3048:30
                                                           US
5/27/2013                                 8:47:00 PM                      12:00:00 AM                                                                                3:15    3051:45
                                                           LE
5/27/2013       12:00 AM       Holiday No Consec                                                                        8:00                                                 3059:45
5/28/2013                               12:00:00 AM                       12:30:00 AM                                                                                0:30    3060:15
5/28/2013                                 3:25:00 PM                      7:32:00 PM                                                                                 4:00    3064:15
                                                           LV
5/28/2013                                 8:31:00 PM                      12:00:00 AM                                                                                3:30    3067:45
                                                           LE
5/29/2013                                 12:00:00 AM                     12:30:00 AM                                                                                0:30    3068:15
                                                                                        LV
5/29/2013                                 3:25:00 PM                      7:25:00 PM                                                                                 4:00    3072:15
                                                           LV
5/29/2013                                 8:25:00 PM                      12:00:00 AM                                                                                3:30    3075:45
                                                           LE
5/30/2013                                 12:00:00 AM                     12:30:00 AM                                                                                0:30    3076:15
                                                                                        LV
5/30/2013                                 3:30:00 PM                      7:28:00 PM                                                                                 4:00    3080:15
                                                           LV
5/30/2013                                 8:27:00 PM                      12:00:00 AM                                                                                3:30    3083:45
                                                           LE
5/30/2013       12:00 AM       Overtime                                                                                 8:00
5/31/2013                              12:00:00 AM                        12:44:00 AM                                                                                0:45    3084:30
                                                                                        LV
5/31/2013                                 3:25:00 PM                      7:32:00 PM                                                                                 4:00    3088:30
                                                           LV
5/31/2013                                 8:34:00 PM                      12:00:00 AM                                                                                3:30    3092:00
                                                           LE
6/1/2013                                  12:00:00 AM                     12:30:00 AM                                                                                0:30    3092:30
                                                                                        LV
                 CONFIDENTIAL                                                           EXHIBIT 19 - PAGE 254                                              LUTACK000284
                                                                                                                                                                               Page 43
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1253 Page 126 of
                                     154




         EXHIBIT 20


                              EXHIBIT 20 - PAGE 255
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:34:49 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1254        Page 127  of
 Time Period:                    12/23/2011 - 8/27/2014                                         Executed on:            8/22/2017 11:34AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
6/19/2013                                 6:35:00 PM                      10:34:00 PM                                                                                4:00    2214:45
6/20/2013                                 1:29:00 PM                      5:29:00 PM                                                                                 4:00    2218:45
                                                           US
6/20/2013                                 6:28:00 PM                      10:32:00 PM                                                                                4:00    2222:45
6/21/2013       12:00 AM       Personal Time No Consec                                                                  8:00                                                 2230:45
6/22/2013       12:00 AM       Leave Without Pay                                                                        1:30                                                 2232:15
                                          Approved
6/22/2013       12:00 AM       Vacation No Consec                                                                       6:30                                                 2238:45
6/25/2013                               1:30:00 PM                        5:29:00 PM                                                                                 4:00    2242:45
                                                           US
6/25/2013                                 6:30:00 PM                      10:30:00 PM                                                                                4:00    2246:45
6/26/2013                                 1:28:00 PM                      5:39:00 PM                                                                                 4:15    2251:00
                                                           US
6/26/2013                                 6:37:00 PM                      10:32:00 PM                                                                                3:45    2254:45
6/27/2013                                 1:22:00 PM                      5:31:00 PM                                                                                 4:15    2259:00
                                                           US
6/27/2013                                 6:30:00 PM                      10:33:00 PM                                                                                4:00    2263:00
6/28/2013                                 1:28:00 PM                      5:35:00 PM                                                                                 4:00    2267:00
                                                           US
6/28/2013                                 6:32:00 PM                      10:30:00 PM                                                                                4:00    2271:00
6/29/2013                                 1:29:00 PM                      4:08:00 PM                                                                                 2:45    2273:45
                                                           US
6/29/2013                                 5:00:00 PM                      10:30:00 PM                                                                                5:30    2279:15
7/2/2013                                  1:27:00 PM                      5:55:00 PM                                                                                 4:30    2283:45
                                                           US
7/2/2013                                  6:53:00 PM                      10:31:00 PM                                                                                3:30    2287:15
7/3/2013                                  1:25:00 PM                      5:23:00 PM                                                                                 4:00    2291:15
                                                           US
7/3/2013                                  6:20:00 PM                      10:30:00 PM                                                                                4:00    2295:15
7/4/2013                                  1:27:00 PM                      5:28:00 PM                                                                                 4:00    2299:15
                                                           US
7/4/2013                                  6:26:00 PM                      10:30:00 PM                                                                                4:00    2303:15
7/4/2013        12:00 AM       Holiday No Consec                                                                        8:00                                                 2311:15
                                          Independence Day
7/4/2013        12:00 AM       Overtime                                                                                 8:00
7/5/2013                               1:23:00 PM                         5:38:00 PM                                                                                 4:15    2315:30
                                                           US
                 CONFIDENTIAL                                                           EXHIBIT 20 - PAGE 256                                                 GIBBS000160
                                                                                                                                                                               Page 26
 Time Detail                                                                                    Data Up to Date:        8/22/2017 11:34:49 AM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1255        Page 128  of
 Time Period:                    12/23/2011 - 8/27/2014                                         Executed on:            8/22/2017 11:34AM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:                Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                           Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                Xfr: Work Rule
7/5/2013                                  6:36:00 PM                      10:31:00 PM                                                                                3:45    2319:15
7/6/2013                                  1:29:00 PM                      5:28:00 PM                                                                                 4:00    2323:15
                                                           US
7/6/2013                                  6:31:00 PM                      10:30:00 PM                                                                                4:00    2327:15
7/9/2013                                  1:25:00 PM                      5:33:00 PM                                                                                 4:00    2331:15
                                                           US
7/9/2013                                  6:33:00 PM                      10:30:00 PM                                                                                4:00    2335:15
7/10/2013                                 1:23:00 PM                      5:40:00 PM                                                                                 4:15    2339:30
                                                           US
7/10/2013                                 6:42:00 PM                      10:31:00 PM                                                                                3:45    2343:15
7/11/2013                                 1:26:00 PM                      5:29:00 PM                                                                                 4:00    2347:15
                                                           US
7/11/2013                                 6:27:00 PM                      10:30:00 PM                                                                                4:00    2351:15
7/12/2013       12:00 AM       Leave Without Pay                                                                        8:00                                                 2359:15
                                          Not Approved
7/13/2013       12:00 AM       Leave Without Pay                                                                        8:00                                                 2367:15
                                          Not Approved
7/16/2013                                 1:24:00 PM                      5:31:00 PM                                                                                 4:00    2371:15
                                                           US
7/16/2013                                 6:28:00 PM                      10:35:00 PM                                                                                4:00    2375:15
7/17/2013                                 1:28:00 PM                      5:29:00 PM                                                                                 4:00    2379:15
                                                           US
7/17/2013                                 6:28:00 PM                      10:30:00 PM                                                                                4:00    2383:15
7/18/2013                                 1:29:00 PM                      5:38:00 PM                                                                                 4:15    2387:30
                                                           US
7/18/2013                                 6:35:00 PM                      10:30:00 PM                                                                                3:45    2391:15
7/19/2013                                 1:28:00 PM                      5:32:00 PM                                                                                 4:00    2395:15
                                                           US
7/19/2013                                 6:31:00 PM                      10:30:00 PM                                                                                4:00    2399:15
7/20/2013                                 1:27:00 PM                      5:30:00 PM                                                                                 4:00    2403:15
                                                           US
                                          O: Forgot to Punch
7/20/2013                                 6:30:00 PM                      10:30:00 PM                                                                                4:00    2407:15
                                          I: Forgot to Punch
7/23/2013                                 1:30:00 PM                      5:48:00 PM                                                                                 4:15    2411:30
                                                           US
                 CONFIDENTIAL                                                           EXHIBIT 20 - PAGE 257                                                 GIBBS000161
                                                                                                                                                                               Page 27
 Time Detail                                                                               Data Up to Date:        8/22/2017 11:34:49 AM
                                 Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1256        Page 129  of
 Time Period:               12/23/2011 - 8/27/2014                                         Executed on:            8/22/2017 11:34AM GMT-04:00
                                                                      154
 Query:                     Previously Selected Employee(s)                                                         Printed for:                 P2715215
 Actual/Adjusted:           Show hours worked in this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time         Apply To       In Punch         In Exc         Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                      Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                  Comment                                Xfr: Work Rule
7/23/2013                            6:45:00 PM                      10:30:00 PM                                                                                3:45    2415:15
7/24/2013                            1:23:00 PM                      5:31:00 PM                                                                                 4:00    2419:15
                                                      US
7/24/2013                            6:30:00 PM                      10:30:00 PM                                                                                4:00    2423:15
7/25/2013                            1:27:00 PM                      5:36:00 PM                                                                                 4:00    2427:15
                                                      US
7/25/2013                            6:34:00 PM                      10:30:00 PM                                                                                4:00    2431:15
7/26/2013                            1:28:00 PM                      5:38:00 PM                                                                                 4:15    2435:30
                                                      US
7/26/2013                            6:36:00 PM                      10:30:00 PM                                                                                3:45    2439:15
7/27/2013                            1:25:00 PM                      5:28:00 PM                                                                                 4:00    2443:15
                                                      US
7/27/2013                            6:26:00 PM                      10:30:00 PM                                                                                4:00    2447:15
7/30/2013                            1:29:00 PM                      5:37:00 PM                                                                                 4:00    2451:15
                                                      US
7/30/2013                            6:35:00 PM                      10:30:00 PM                                                                                4:00    2455:15
7/31/2013                            1:28:00 PM                      5:36:00 PM                                                                                 4:00    2459:15
                                                      US
7/31/2013                            6:32:00 PM                      10:30:00 PM                                                                                4:00    2463:15
8/1/2013                             1:28:00 PM                      5:22:00 PM                                                                                 3:45    2467:00
                                                      US
8/1/2013                             6:21:00 PM                      10:30:00 PM                                                                                4:15    2471:15
8/2/2013                             1:28:00 PM                      5:39:00 PM                                                                                 4:15    2475:30
                                                      US
8/2/2013                             6:38:00 PM                      10:50:00 PM                                                                                4:00    2479:30
8/3/2013                             1:29:00 PM                      5:29:00 PM                                                                                 4:00    2483:30
                                                      US
8/3/2013                             6:26:00 PM                      10:31:00 PM                                                                                4:00    2487:30
8/6/2013                             1:26:00 PM                      5:32:00 PM                                                                                 4:00    2491:30
                                                      US
8/6/2013                             6:31:00 PM                      10:31:00 PM                                                                                4:00    2495:30
8/7/2013                             1:28:00 PM                      5:34:00 PM                                                                                 4:00    2499:30
                                                      US
8/7/2013                             6:28:00 PM                      10:33:00 PM                                                                                4:00    2503:30
8/8/2013                             1:29:00 PM                      5:30:00 PM                                                                                 4:00    2507:30
                                                      US
                CONFIDENTIAL                                                       EXHIBIT 20 - PAGE 258                                                 GIBBS000162
                                                                                                                                                                          Page 28
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1257 Page 130 of
                                     154




         EXHIBIT 21


                              EXHIBIT 21 - PAGE 259
 Time Detail                                                                                    Data Up to Date:        7/11/2016 5:19:01 PM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1258        Page 131  of
 Time Period:                    5/12/2016 - 7/11/2016                                          Executed on:            7/11/2016 5:18PM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                           Printed for:                 E047084
 Actual/Adjusted:                Show hours credited to this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch          In Exc          Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                             Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                  Xfr: Work Rule
5/19/2016                                 10:41:00 AM                       2:46:00 PM                                                                                 4:05      48:21

5/20/2016                                 5:42:00 AM                        8:14:00 AM                                                                                 2:32      50:53
                                                            US

5/20/2016                                 9:16:00 AM                        1:37:00 PM                                                                                 4:21      55:14

5/20/2016       12:00 AM       Leave Without Pay                                                                          1:00                                                   56:14
                                          Green Time
5/21/2016       12:00 AM       Vacation No Consec                                                                         8:00                                                   64:14
5/22/2016       12:00 AM       Vacation No Consec                                                                         8:00                                                   72:14
5/23/2016       12:00 AM       Personal Time No Consec                                                                    8:00                                                   80:14
5/26/2016                               5:43:00 AM                          9:49:00 AM                                                                                 4:06      84:20
                                                            US

5/26/2016                                 10:48:00 AM                       1:50:00 PM                                                                                 3:02      87:22

5/26/2016       12:00 AM       Leave Without Pay                                                                          1:00                                                   88:22
                                          Green Time
5/27/2016                                 5:44:00 AM                        10:21:00 AM                                                                                4:37      92:59
                                                            US

5/27/2016                                 11:21:00 AM                       12:48:00 PM                                                                                1:27      94:26

5/27/2016       12:00 AM       Sick Time                                                                                  2:00                                                   96:26
5/28/2016                              5:43:00 AM                           9:49:00 AM                                                                                 4:06     100:32
                                                            US

5/28/2016                                 10:49:00 AM                       12:12:00 PM                                                                                1:23     101:55

5/28/2016       12:00 AM       Leave Without Pay                                                                          2:30                                                  104:25
5/29/2016                              5:43:00 AM                           9:41:00 AM                                                                                 3:58     108:23
                                                            US

5/29/2016       12:00 AM       Leave Without Pay                                                                          4:00                                                  112:23
                                          Green Time
5/30/2016       12:00 AM       Holiday No Consec                                                                          8:00                                                  120:23
                                          Holiday - Memorial Day
6/2/2016                                  5:42:00 AM                        9:53:00 AM                                                                                 4:11     124:34
                 CONFIDENTIAL                                                             EXHIBIT 21 - PAGE 260                                                     TWC000255
                                                                                                                                                                                  Page 2
 Time Detail                                                                                    Data Up to Date:        7/11/2016 5:19:01 PM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1259        Page 132  of
 Time Period:                    5/12/2016 - 7/11/2016                                          Executed on:            7/11/2016 5:18PM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                           Printed for:                 E047084
 Actual/Adjusted:                Show hours credited to this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch          In Exc          Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                             Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                  Xfr: Work Rule
                                                            US

6/2/2016                                  10:52:00 AM                       2:59:00 PM                                                                                 4:07     128:41

6/3/2016                                  5:43:00 AM                        9:45:00 AM                                                                                 4:02     132:43
                                                            US

6/3/2016                                  10:43:00 AM                       1:32:00 PM                                                                                 2:49     135:32

6/3/2016        12:00 AM       Sick Time                                                                                  1:00                                                  136:32
6/4/2016                               5:42:00 AM                           9:52:00 AM                                                                                 4:10     140:42
                                                            US

6/4/2016                                  10:48:00 AM                       2:11:00 PM                                                                                 3:23     144:05

6/5/2016                                  5:43:00 AM                        9:42:00 AM                                                                                 3:59     148:04
                                                            US

6/5/2016                                  10:39:00 AM                       11:37:00 AM                                                                                0:58     149:02

6/5/2016        12:00 AM       Leave Without Pay                                                                          3:15                                                  152:17
                                          Green Time
6/6/2016        12:00 AM       Vacation No Consec                                                                         8:00                                                  160:17
6/9/2016                                5:45:00 AM                          9:45:00 AM                                                                                 4:00     164:17
                                                            US

6/9/2016                                  10:45:00 AM                       2:45:00 PM                                                                                 4:00     168:17

6/10/2016                                 5:43:00 AM                        10:59:00 AM                                                                                5:16     173:33
                                                            US

6/10/2016                                 11:57:00 AM                       1:33:00 PM                                                                                 1:36     175:09

6/10/2016       12:00 AM       Leave Without Pay                                                                          1:15                                                  176:24
                                          Green Time
6/11/2016                                 5:44:00 AM                        9:53:00 AM                                                                                 4:09     180:33
                                                            US

                 CONFIDENTIAL                                                             EXHIBIT 21 - PAGE 261                                                     TWC000256
                                                                                                                                                                                  Page 3
 Time Detail                                                                                    Data Up to Date:        7/11/2016 5:19:01 PM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1260        Page 133  of
 Time Period:                    5/12/2016 - 7/11/2016                                          Executed on:            7/11/2016 5:18PM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                           Printed for:                 E047084
 Actual/Adjusted:                Show hours credited to this period only.                                                  Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch          In Exc          Out Punch     Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                             Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                  Xfr: Work Rule
6/11/2016                                 10:47:00 AM                       1:31:00 PM                                                                                 2:44     183:17

6/11/2016       12:00 AM       Leave Without Pay                                                                          1:15                                                  184:32
                                          Green Time
6/12/2016                                 5:42:00 AM                        9:40:00 AM                                                                                 3:58     188:30
                                                            US

6/12/2016                                 10:35:00 AM                       11:42:00 AM                                                                                1:07     189:37

6/12/2016       12:00 AM       Leave Without Pay                                                                          3:00                                                  192:37
                                          Green Time
6/13/2016       12:00 AM       Leave Without Pay                                                                          4:45                                                  197:22
                                          No Accrued Sick Hours
6/13/2016       12:00 AM       Sick Time-Family                                                                           3:15                                                  200:37
                                          Kin Care
6/16/2016                                 5:42:00 AM                        9:56:00 AM                                                                                 4:14     204:51
                                                            US

6/16/2016                                 10:55:00 AM                       2:48:00 PM                                                                                 3:53     208:44

6/17/2016       12:00 AM       ADMN-Vacation No Consec                                                                    8:00                                                  216:44
                                          FMLA
                                          No Accrued Sick Hours
6/18/2016       12:00 AM       ADMN-Leave Without Pay                                                                     7:45                                                  224:29
6/18/2016       12:00 AM       ADMN-Vacation No Consec                                                                    0:15                                                  224:44
                                          No Accrued Sick Hours
6/19/2016       12:00 AM       ADMN-Leave Without Pay                                                                     8:00                                                  232:44
                                          No Accrued Sick Hours
6/20/2016       12:00 AM       ADMN-Leave Without Pay                                                                     8:00                                                  240:44
6/23/2016       12:00 AM       ADMN-Leave Without Pay                                                                     8:00                                                  248:44
                                          No Accrued Sick Hours
6/24/2016                                 5:42:00 AM                        8:01:00 AM                                                                                 2:19     251:03
                                                            US

6/24/2016                                 8:50:00 AM                        2:45:00 PM                                                                                 5:55     256:58

6/25/2016                                 5:42:00 AM                        9:57:00 AM                                                                                 4:15     261:13
                                                            US
                 CONFIDENTIAL                                                             EXHIBIT 21 - PAGE 262                                                     TWC000257
                                                                                                                                                                                  Page 4
 Time Detail                                                                                    Data Up to Date:        7/11/2016 5:19:01 PM
                                      Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1261        Page 134  of
 Time Period:                    5/12/2016 - 7/11/2016                                          Executed on:            7/11/2016 5:18PM GMT-04:00
                                                                           154
 Query:                          Previously Selected Employee(s)                                                          Printed for:                 E047084
 Actual/Adjusted:                Show hours credited to this period only.                                                 Insert Page Break After Each Employee:                  No

    Date/Time              Apply To       In Punch          In Exc          Out Punch    Out Exc            Override   Adj/Ent           Money      Day            Totaled   Cum. Tot.
                                                                                                            Amount     Amount            Amount    Amount          Amount     Amount
  Xfr/Move: Account                       Comment                                  Xfr: Work Rule
6/25/2016                                 10:52:00 AM                       2:18:00 PM                                                                                3:26     264:39

6/26/2016                                 5:42:00 AM                        9:54:00 AM                                                                                4:12     268:51
                                                            US

6/26/2016                                 10:50:00 AM                       2:05:00 PM                                                                                3:15     272:06

6/26/2016       12:00 AM       Leave Without Pay                                                                         0:30                                                  272:36
                                          Green Time
6/27/2016                                 5:44:00 AM                        9:45:00 AM                                                                                4:01     276:37
                                                            US

6/27/2016                                 10:42:00 AM                       2:45:00 PM                                                                                4:03     280:40

6/30/2016       12:00 AM       Leave Without Pay                                                                         4:45                                                  285:25
                                          No Accrued Sick Hours
6/30/2016       12:00 AM       Sick Time                                                                                 3:15                                                  288:40




                 CONFIDENTIAL                                                            EXHIBIT 21 - PAGE 263                                                     TWC000258
                                                                                                                                                                                 Page 5
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1262 Page 135 of
                                     154




                              EXHIBIT 22 - PAGE 264
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1263 Page 136 of
                                     154




                              EXHIBIT 22 - PAGE 265
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1264 Page 137 of
                                     154




                              EXHIBIT 22 - PAGE 266
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1265 Page 138 of
                                     154




                              EXHIBIT 22 - PAGE 267
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1266 Page 139 of
                                     154




                              EXHIBIT 22 - PAGE 268
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1267 Page 140 of
                                     154



 1   David R. Markham (SBN 071814)
 2   dmarkham@markham-law.com
     Peggy J. Reali (SBN 153102)
 3   preali@markham-law.com
     Maggie Realin (SBN 263639)
 4   mrealin@markham-law.com
     Ben Travis (SBN 305641)
 5   btravis@markham-law.com
 6   THE MARKHAM LAW FIRM
     750 B Street, Suite 1950
 7   San Diego, California 92101
     Tel.: (619) 399-3995
 8   Fax: (619) 615-2067
 9   Walter L. Haines (SBN 71075)
10   walter@whaines.com
     UNITED EMPLOYEES LAW GROUP, PC
11   5500 Bolsa Avenue, Suite 201
     Huntington Beach, CA 9264
12   Tel: (562) 256-1047
     Fax: (562) 256-1006
13

14   Attorneys for Plaintiff
     on behalf of herself and other aggrieved employees
15
                        SUPERIOR COURT FOR THE STATE OF CALIFORNIA
16
                                        COUNTY OF SAN DIEGO
17

18    JESSICA HUENEBERG, an individual, on      )         CASE NO.
      behalf of herself and other aggrieved     )
19    employees,                                )         REPRESENTATIVE ACTION
                                                )
20                     Plaintiff,               )         COMPLAINT FOR VIOLATIONS OF
                                                )         THE PRIVATE ATTORNEY GENERAL
21
              v.                                )         ACT OF 2004 (“PAGA”) (CAL. LAB.
22                                              )         CODE §2698, et seq.)
      TWC ADMINISTRATION, LLC, a Delaware )
23    limited liability company, and DOES 1-10, )
      inclusive,                                )
24                                              )
25                     Defendant.               )
                                                )         DEMAND FOR JURY TRIAL
26                                              )

27

28

                                       EXHIBIT 22 - PAGE 269
                                                  Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1268 Page 141 of
                                     154



 1          Plaintiff JESSICA HUENEBERG (“Plaintiff”), by and through her attorneys of record, brings

 2   this action on behalf of herself and all other persons currently or formerly employed by TWC

 3   ADMINISTRATION, LLC (“TWC” or “Defendant”), and DOES 1 through 10, inclusive. Plaintiff

 4   hereby alleges, on information and belief, except for information based on personal knowledge,

 5   which allegations are likely to have evidentiary support after further investigation and discovery, as

 6   follows:

 7                                         I.    INTRODUCTION

 8          1.    This case is brought as a “Representative Action” arising from Defendant’s violations of

 9   the Private Attorney General Act (“PAGA”) of 2004, California Labor Code section 2698, et seq.,

10   and is filed on behalf of Plaintiff and all individuals who had or have the job title or position as a

11   customer service professional, including any of Defendant’s job positions with similar duties and/or

12   job titles, and who are or formerly were employed by Defendant within the State of California during

13   the relevant time period, defined as one (1) year from the date of service of Notice on the California

14   Labor and Workforce Development Agency (LWDA) and on the agent for service of process of

15   Defendant, and DOES 1 through 10, inclusive, as provided by Labor Code section 2699.3(a), until

16   commencement of trial in this matter. Excluded from this action are individuals whose claims were

17   asserted and subsequently settled in the action titled Gillings v. Time Warner Cable, LLC, et al.,

18   United States District Court for the Central District of California, case number 2:10-cv-05565.

19          2.    This action is commenced by Plaintiff on behalf of herself and other non-exempt hourly-

20   paid customer service professionals who, during the relevant time period: (1) were not paid for all

21   hours worked, including overtime, in that Plaintiff and other aggrieved employees were not

22   compensated for time spent booting up their computers and uploading programs necessary to perform

23   their job duties, which took up to 40 minutes every day, in violation of Labor Code sections 510(a),

24   1194, 1197 and 1198; (2) were not provided with timely meal periods, in that the press of business

25   required Plaintiff and other aggrieved employees to delay their meal periods after they assisted

26   Defendant’s customers, and Plaintiff and other aggrieved employees were not provided meal period

27   premiums for those late meal periods, in violation of Labor Code sections 512 and 226.7; and (3)

28   were not provided with accurately itemized wage statements as none of the wage statements
                                                     -1-
                                        EXHIBIT 22 - PAGE 270
                                                   Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1269 Page 142 of
                                     154



 1   accurately reflected the additional wages owed to Plaintiff and aggrieved employees for straight and

 2   overtime wages, and premiums for late meal periods, in violation of Labor Code section 226(a).

 3          3.    During the relevant time period, Defendant had a policy and practice which required

 4   Plaintiff and other similarly situated customer service professionals to be at their work stations ready

 5   to take their first call at their scheduled shift start time. This required customer service professionals

 6   to log on to Defendant’s computers and then open and load software necessary to perform their work

 7   duties, before one of the programs started the employee payroll clock. This process takes substantial

 8   amount of time, not to be deemed “de minimis.” Plaintiff and other aggrieved employees were not

 9   compensated for those pre-shift work activities, even though: (1) no practical administrative difficulty

10   of recording the additional time exists or existed for Defendant during the relevant time period; (2) it

11   is or was feasible for Defendant to determine or estimate the average time it takes each employee to

12   complete his or her pre-shift start-up sequence, as all aggrieved employees at issue in this action

13   needed the same computer programs/applications in order to perform their work duties.

14          4.    Further, during the relevant time period, Defendant has had a consistent policy and

15   practice of requiring those who held the position of customer service professional, including the

16   Plaintiff, to work more than five hours without a meal period of at least thirty minutes, and failing to

17   pay such employees one (1) hour of pay at the employees’ regular rate of compensation for each

18   workday that the meal break was not provided, as required by California was and hour laws.

19          5.    Further, during the relevant time period, Defendant knowingly and intentionally failed to

20   provide Plaintiff and other aggrieved employees it employs within the State of California, with

21   accurate semimonthly itemized wage statements. Plaintiff is informed and believes, and on that basis

22   alleges that none of the statements provided by Defendant accurately reflected the straight and

23   overtime wages owed to Plaintiff and other aggrieved employees for their pre-shift work activities,

24   and premium payments owed to them for late meal periods.

25          6.    By this Complaint, Plaintiff brings this case as a “Representative Action” seeking

26   penalties for the State of California in a representative capacity, as provided by the Private Attorney

27   General Act (“PAGA”) to the extent permitted by law, as an aggrieved employee who held the

28   position identified above, did not receive all compensable regular and overtime compensation, meal
                                                      -2-
                                         EXHIBIT 22 - PAGE 271
                                                    Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1270 Page 143 of
                                     154



 1   period premiums, and was not provided with accurately itemized wage statements. Plaintiff, on behalf

 2   of herself and other aggrieved employees of Defendant, alleges that Defendant violated Labor Code

 3   510(a), 512, 1194, 1197, 1198, 226.7 and 226(a), to which PAGA applies under Labor Code section

 4   2699.5, and seeks compensation for unpaid wages and premiums, penalties when allowed, and other

 5   relief, and reasonable attorneys’ fees and costs.

 6          7.    On April 20, 2016 Plaintiff sent a certified notice to the California Labor and Workforce

 7   Development Agency (LWDA) and to Defendant’s corporate office, to the extent such address is

 8   made available by the California Secretary of State. A true and correct copy of the notice is attached

 9   hereto as Exhibit “A” and is incorporated herein by this reference. The notice has been sent pursuant

10   to Labor Code section 2699.3(a) of PAGA, which provides, in subsection (2)(A): “Upon receipt of

11   [the] notice or if no notice is provided within 33 calendar days of the postmark date of the notice

12   given pursuant to paragraph (1), the aggrieved employee may commence a civil action pursuant to

13   section 2699.” By serving the notice before one year from any date of separation from the employer,

14   Plaintiff’s claim under PAGA is timely and within the applicable statute of limitations period.

15          8.    As of the date of this complaint, the LWDA has not responded to Plaintiff’s notice.

16   Accordingly, Plaintiff files this action as a “Representative Action” as provided by California Code of

17   Civil Procedure and as specifically permitted and authorized by Labor Code §2699.3(a)(2)(A).

18                                   II.    JURISDICTION AND VENUE

19          9.    Venue is proper in San Diego County pursuant to Code of Civil Procedure, section 395,

20   because Defendant conducts business in this County and because Plaintiff is employed in this

21   County. The unlawful acts alleged have a direct effect on Plaintiff and other employees within this

22   County and the State of California.

23          10.   Based on information and belief, Plaintiff alleges that this entire action arises solely

24   under state law of the State of California. Plaintiff alleges, on information and belief, that no federal

25   question is raised and that the Class Action Fairness Act (“CAFA”), 28 U.S.C. Section 1332(d), does

26   not apply, or in the alternative, that exceptions for local case or controversy under CAFA do apply

27   and prohibit removal of the action the federal court. The individual monetary claims of Plaintiff do

28   not exceed $74,999, exclusive of interest and costs.
                                                       -3-
                                           EXHIBIT 22 - PAGE 272
                                                     Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1271 Page 144 of
                                     154



 1                                           III. THE PARTIES

 2        A.      The Plaintiff

 3          11.   Plaintiff JESSICA HUENEBERG is a resident of San Diego, California. At all relevant

 4   times herein, between June 2014, and the present, Plaintiff was employed by TWC, and DOES 1

 5   through 10, inclusive, as a non-exempt hourly-paid customer service professional at one of TWC’s

 6   locations in San Diego, California. Plaintiff’s duties included assisting TWC’S customers on the

 7   telephone regarding issues such as sales, billing, or technology support, among other duties. In order

 8   to perform her work duties, Plaintiff had to boot up her computer every morning and upload certain

 9   programs. This process takes substantial amount of time, not to be deemed “de minimis.” Plaintiff

10   was only able to clock in into Defendant’s time keeping program once all of other programs

11   necessary to perform her work were up and running. Therefore, to be able to assist Defendant’s

12   customers at the start of her shift time, Plaintiff had to arrive at her work station of up to one hour

13   before the start of her shift to boot up her computer and open all programs necessary to do her job.

14   Plaintiff was not paid for this time, in violation of Labor Code sections 510(a), 1194, 1197 and 1198.

15          12.   Further, in the course of her employment, Plaintiff was required to work in excess of

16   five (5) hours per day without being provided timely meal periods, and was not compensated one (1)

17   hour of pay at the regular rate of compensation for each workday that a meal period was not provided,

18   in violation of Labor Code section 512, 226.7, and Industrial Welfare Commission Orders.

19          13.   For the same reason, the wage statements provided to Ms. Hueneberg were inaccurate,

20   as they failed to reflect all hours she worked, and all meal period premiums she was owed, and

21   therefore incorrectly stated her gross and net wages.

22        B.      The Defendant

23          14.   Defendant TWC is among the largest providers of video, high-speed data and voice

24   services in the United States, connecting 16 million customers to entertainment, information and each

25   other. TWC has a regional headquarters in Ontario, California. Defendant employed Plaintiff at their

26   northern Southern California location, and employ/employed other customer service professionals

27   throughout California.

28          15.   The true names and capacities, whether individual, corporate, associate, or otherwise, of
                                                      -4-
                                         EXHIBIT 22 - PAGE 273
                                                    Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1272 Page 145 of
                                     154



 1   Defendants sued herein as DOES 1-10, inclusive, are currently unknown to Plaintiff who therefore

 2   sues Defendants by such fictitious names under Cal. Code Civ. Proc. §474. Plaintiff alleges that each

 3   of the Defendants designated herein as a DOE is legally responsible in some manner for the unlawful

 4   acts referred to herein. Plaintiff will seek leave of court to amend this Complaint to reflect the true

 5   names and capacities of the Defendants designated hereafter as DOES when such identities become

 6   known.

 7            16.   Plaintiff alleges that each Defendant acted in all respects pertinent to this action as the

 8   agent of the other Defendants, carried out a joint scheme, business plan or policy in all respects

 9   pertinent hereto, and the acts of each defendant are legally attributable to the other Defendants.

10   Further, Defendants in all respects acted as the employer and/or joint employer of Plaintiff and other

11   aggrieved employees. Finally, Plaintiff alleges that each defendant was the alter ego of the other and

12   that it would be unjust to treat each defendant separately for purposes of imposing liability.

13                                     IV. GENERAL ALLEGATIONS

14            17.   During the relevant time period asserted hereto, Plaintiff and other aggrieved employees

15   were non-exempt, hourly paid employees within the meaning of the California Labor Code, and the

16   implementing rules and regulations of the California IWC Wage Orders, in the State of California.

17   Plaintiff suffered damages, wage loss and legally cognizable harm due to Defendant’s policies and

18   practices, and has standing to bring this case individually and as a representative for other similarly

19   impacted employees.

20            18.   Defendant hires employees throughout the state of California to work as customer

21   service professionals. Under sections 510(a), 1194, 1197 and 1198 of the California Labor Code, and

22   the applicable Wage Order, non-exempt employees are to be paid for all hours worked, including

23   overtime, which is to be paid at 1.5 times their regular rate of pay for all hours worked in excess of

24   eight (8) hours per workday and/or forty (40) hours per workweek. Lab. Code, § 510(a).

25            19.   TWC required Plaintiff and other aggrieved employees to be at their work stations ready

26   to take their first call at their scheduled shift time. This required Plaintiff and other customer service

27   professionals to log on to Defendant’s computer and then open and load software, before they were

28   able to clock in into Defendant’s timekeeping system. This process takes substantial amount of time,
                                                       -5-
                                          EXHIBIT 22 - PAGE 274
                                                     Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1273 Page 146 of
                                     154



 1   not to be deemed “de minimis.” Plaintiff and other aggrieved employees were not paid for this time,

 2   even though: (1) no practical administrative difficulty of recording the additional time exists or

 3   existed for Defendant during the relevant time period; (2) it is or was feasible for Defendant to

 4   determine or estimate the average time it takes each employee to complete his or her pre-shift start-up

 5   sequence, as all aggrieved employees at issue in this action needed the same computer

 6   programs/applications in order to perform their work duties.

 7          20.   Further, TWC’s policies and practices caused Plaintiff and other aggrieved employees to

 8   delay their meal periods. If Plaintiff was on the telephone with a customer, she had to delay her meal

 9   break until after the customer call concluded. This prevented her from taking timely meal periods, as

10   prescribed by Labor Code section 512, and the applicable Wage Orders. Plaintiff was not paid

11   premium payments for such late meal breaks, in violation of Labor Code section 226.7.

12          21.   Further, California Labor Code section 226(a) provides that every employer is required

13   to furnish each employee with accurate itemized statements in writing showing, in part, “gross wages

14   earned," (§226(a)(1)), “net wages earned” (§226(a)(5)), and “all applicable hourly rates in effect

15   during the pay period and the corresponding number of hours worked at each hourly rate by the

16   employee…” (§226(a)(9)). During the relevant time period, Defendants failed to pay Plaintiff and

17   other aggrieved employees wages for all regular and overtime hours worked, as well as premium

18   payments for late meal periods. Consequently, Plaintiff’s statements failed to correctly state the

19   number hours worked, and failed to correctly state Plaintiff’s and other aggrieved employees’ gross

20   and net wages. This information was inaccurate on most if not all statements for every payroll

21   periods during Plaintiff’s employment with TWC. TWC’s payroll system is believed to operate in

22   the same way as to all aggrieved employees. As a result, Plaintiff was provided with statements that

23   failed to comply with California Labor Code section 226(a).

24          22.   In summary, Defendant’s policies and/or practices resulted in: (i) failure to pay Plaintiff

25   and other aggrieved employees all straight time, minimum and overtime wages due; (ii) failure to

26   provide Plaintiff and other aggrieved employees with timely meal periods; and (iii) failure to provide

27   Plaintiff and other aggrieved employees with accurate semimonthly itemized wage statements. These

28   policies and practices therefore violated California Labor Code sections 226(a), 226.7, 510(a), 512,
                                                     -6-
                                        EXHIBIT 22 - PAGE 275
                                                   Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1274 Page 147 of
                                     154



 1   1194, 1197 and 1198, to which penalties under PAGA apply pursuant to Labor Code section 2699.5.

 2                                    V.     FIRST CAUSE OF ACTION
 3
                       Violation of the Private Attorney General Act of 2004 (“PAGA”)
 4                     (On Behalf of each Aggrieved Employee Against each Defendant)
 5           23.   Plaintiff re-alleges and incorporates by this reference each of the foregoing paragraphs
 6   as if fully set forth herein.
 7           24.   Plaintiff, by virtue of her employment with Defendant, and the Defendant’s failure to: (i)
 8   pay Plaintiff and other aggrieved employees all straight time, minimum and overtime wages due; (ii)
 9   provide Plaintiff and other aggrieved employees with timely meal periods; and (iii) provide Plaintiff
10   and other aggrieved employees with accurate semimonthly itemized wage statements, is an aggrieved
11   employee with standing to bring an action under the Private Attorney General Act (“PAGA”).
12   Plaintiff has satisfied all prerequisites to serve as a representative of the general public to enforce
13   California’s labor laws, including, without limitation, the notice requirement identified in Labor Code
14   section 2699.3(a) (Exhibit “A”). Because the LWDA did not advise that it intends to investigate
15   Plaintiff’s allegations within 33 days from the postmarked date of Plaintiff’s notice, Plaintiff, as a
16   representative of the people of the State of California, will seek any and all penalties otherwise
17   capable of being collected by the Labor Commission and/or the Department of Labor Standards
18   Enforcement (DLSE). This includes each of the following, as set forth in Labor Code Section 2699.5,
19   which provides that Section 2699.3(a) applies to any alleged violation of the following provisions:
20   subdivision (a) of Section 226, sections 226.7, 510(a), 512, 1194, 1197 and 1198.
21           25.   Plaintiff is informed and believes that Defendant has violated and continues to violate
22   provisions of the Labor Code and applicable Wage Orders related to the payment of wages. As of the
23   date of this Complaint, the LWDA has not advised whether it intends to pursue this matter.
24   Therefore, by operation of law, Plaintiff is entitled to commence this cause of action in this Court as a
25   representative action under PAGA on behalf of the state of California.
26           26.   Plaintiff as a personal representative of the general public, will and does seek to recover
27   any and all penalties for each and every violation shown to exist or to have occurred during the one
28   year period before Plaintiff filed Notice with the LWDA of her intent to bring this action, in an
                                                      -7-
                                           EXHIBIT 22 - PAGE 276
                                                    Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1275 Page 148 of
                                     154



 1   amount according to proof, as to those penalties that are otherwise only available to public agency

 2   enforcement actions. Funds recovered will be distributed in accordance with PAGA, with at least

 3   75% of the penalties recovered being reimbursed to the State of California through the Labor and

 4   Workforce Development Agency (LWDA).

 5                                        VI. PRAYER FOR RELIEF

 6         WHEREFORE, Plaintiff, on behalf of herself individually and all other aggrieved employees

 7   Plaintiff seeks to represent, prays for relief as follows:

 8         A.      For penalties for each violation of the Private Attorney General Act (“PAGA”);

 9         B.      Pre-Judgment and Post-Judgment interest, as provided by law;

10         C.      Such other equitable relief as the Court may deem just and proper;

11         D.      Attorneys’ fees and costs of suit; and

12         E.      Such other legal equitable relief as this Court deems necessary, just, equitable and

13   proper.

14   Dated: June 3, 2016.                          THE MARKHAM LAW FIRM
15

16                                                          By:
                                                                  David R. Markham
17

18
                                                            THE MARKHAM LAW FIRM
19                                                          David R. Markham
                                                            Peggy J. Reali
20                                                          Maggie Realin
                                                            Ben Travis
21                                                          750 B Street, Suite 1950
                                                            San Diego, California 92101
22                                                          Tel.: (619) 399-3995

23
                                                            UNITED EMPLOYEES LAW GROUP, PC
24                                                          Walter L. Haines
                                                            5500 Bolsa Avenue, Suite 201
25                                                          Huntington Beach, CA 92649
                                                            Tel: (562) 256-1047
26
                                                            Attorney for Plaintiff and other aggrieved
27                                                          employees

28
                                                        -8-
                                           EXHIBIT 22 - PAGE 277
                                                      Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1276 Page 149 of
                                     154


                                         DEMAND FOR JURY TRIAL
 1
          Plaintiff hereby demands a jury trial with respect to all issues triable of right by jury.
 2

 3   Dated: June 3, 2016.                        THE MARKHAM LAW FIRM
 4

 5                                                       By:
                                                               David R. Markham
 6

 7
                                                         THE MARKHAM LAW FIRM
 8                                                       David R. Markham
                                                         Peggy J. Reali
 9                                                       Maggie Realin
                                                         Ben Travis
10                                                       750 B Street, Suite 1950
                                                         San Diego, California 92101
11                                                       Tel.: (619) 399-3995

12
                                                         UNITED EMPLOYEES LAW GROUP, PC
13                                                       Walter L. Haines
                                                         5500 Bolsa Avenue, Suite 201
14                                                       Huntington Beach, CA 92649
                                                         Tel: (562) 256-1047
15
                                                         Attorney for Plaintiff and other aggrieved
16                                                       employees

17

18

19

20

21

22

23

24

25

26
27

28
                                                       -9-
                                         EXHIBIT 22 - PAGE 278
                                                     Complaint
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1277 Page 150 of
                                     154




                   EXHIBIT A
                              EXHIBIT 22 - PAGE 279
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1278 Page 151 of
                                     154




                              EXHIBIT 22 - PAGE 280
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1279 Page 152 of
                                     154




                              EXHIBIT 22 - PAGE 281
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1280 Page 153 of
                                     154




                              EXHIBIT 22 - PAGE 282
Case 3:17-cv-01513-DMS-AGS Document 60-5 Filed 07/26/19 PageID.1281 Page 154 of
                                     154




                              EXHIBIT 22 - PAGE 283
